EXHIBIT 10.1

LEASE AGREEMENT
This LEASE AGREEMENT (this "Lease"), dated for reference purposes only as of the
date set forth in the Summary of Basic Lease Information below, is made and
entered into by and between MK RRP 1800 TAPO CANYON ROAD, LLC, a Delaware
limited liability company ("Landlord"), and BANK OF AMERICA, NATIONAL
ASSOCIATION, a national banking association ("Tenant").
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other sufficient consideration received and acknowledged
by each party, Landlord and Tenant agree as follows:
A.
SUMMARY OF BASIC LEASE INFORMATION
Each reference in this Lease to the "Summary" shall mean and refer to the
following terms, the application of which shall be governed by the other
sections of this Lease:
Lease Date:
November _, 2013
Building:
The building located at 1800 Tapo Canyon, Simi Valley, California ("Building")
Premises:
(Section 1.1)
All of the Building which includes the following rentable area space:


1st Floor - 215,431
2nd Floor - 19,270
3rd Floor - 19,270
4th Floor - 19,270


Total Office Space RSF:
273,241
Commencement Date:
The Commencement Date shall be November __, 2013
Term:
(Section 2.1)
Approximately seven (7) years, one and one-half (1 1/2) months commencing on the
Commencement Date and expiring on the Expiration Date, as defined below, subject
to Tenant's Extension Options.


Expiration Date:
(Sections 2.1and 2.2)
The Expiration Date shall be December 31, 2020, subject to Tenant's Extension
Options.
Annual Base Rent:
(Article 3)
The Annual Base Rent for the Premises shall be $9.60 per rentable square foot of
the Premises. The Base Rent shall be increased for each Lease Year during the
Term by three percent (3%) annually, effective on the first day of each Lease
Year after the first Lease Year, as shown on Schedule 3.1
Options to Extend:
(Section 2.2)
Three (3) options to extend the Term for successive periods of five (5) years
each


1

--------------------------------------------------------------------------------




Landlord's Address for Notices:
(Article 28)
MK RRP 1800 Tapo Canyon Road, LLC
c/o Rising Realty Partners, LLC
523 W. 6th Street, Suite 600
Los Angeles, CA 90014
Attn: Christopher C. Rising and Reed G. Garwood


With copies to:


Latham & Watkins, LLP
355 S. Grand Avenue
Los Angeles, CA 90071
Attn: Kevin M. Ehrhart, Esq.


Mount Kellett Capital Management LP
623 Fifth Avenue, 18th Floor
New York, NY 10022
Attention: Alan Liu
Telephone No.: (212) 588-6155
Email: aliu@mountkellett.com


Fried, Frank Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Ross Z. Silver, Esq.
Telephone No.: (212) 859-8078
Email: ross.silver@friedfrank.com


Tenant's Address for Notices:
(Article 28)
Bank of America, National Association
Mail Code NC2-150-03-06
13850 Ballantyne Corporate Place
Charlotte, NC 28277
Attn: Lease Administration


and


Bank of America, National Association
3075 S. Alma School Road
MS: AZ3-162-01-01
Chandler, Arizona 85248
Attn: Leslie O’Brien, Officer-Transaction Specialist


Security Deposit:
(Article 31)
None
Landlord's Broker:
(Section 33.11)
There is no Landlord's broker.
None
Tenant's Broker:
(Section 33.11)
There is no Tenant's broker.



B.
DEFINITIONS
The following definitions are incorporated into this Lease and said provisions
shall have the following meanings throughout this Lease.
100% Uptime Protocol:    As defined in Rider One.
AAA:    As defined in Section 2.2(e)(i).
ACH:    As defined in Section 3.3.
ACMs:    As defined in Section 9.3(c).
ADA:    American with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., as
amended.
Additional Services:    As defined in Section 10.10.

2

--------------------------------------------------------------------------------




Adjustment Factors:    As defined in Section 2.2(d)(iii).
Advocate Arbitrator:    As defined in Section 2.2(e)(i).
Affiliate:    With respect to Landlord or Tenant, as the case may be, a Person
or Persons directly or indirectly, through one or more intermediaries,
controlling, controlled by or under common control with Landlord or Tenant. The
term "control" as used in the immediately preceding sentence, means, with
respect to a Person that is a corporation, the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights attributable to
the shares of the controlled corporation and, with respect to a Person that is
not a corporation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the controlled
Person.
Affiliate Landlord:    As defined in Article 23.
Alterations:    Any and all alterations, additions, and/or improvements to the
Premises made by or for Tenant at any time during the Term of this Lease.
Applicable Laws:    All applicable laws, ordinances, orders, rules, regulations
and other requirements of federal, state, municipal or other agencies or bodies
having jurisdiction over the use, condition and occupancy of any Building, the
Premises or the Property, including, but not limited to, Environmental Laws and
legal requirements concerning access and facilities for handicapped or disabled
persons, now or hereafter in force, as amended from time to time.
Arbitration:    As defined in Section 32.1.
Arbitration Costs and Fees:    As defined in Section 32.2(b).
Arbitration Notice:    As defined in Section 32.2(a).
Arbitrator:    As defined in Section 32.1.
Assignment/Sublease Net Revenues:    As defined in Section 11.3.
Assignment/Sublease Profits:    As defined in Section 11.3.
Base Building:    Components of the Building that are designed to provide
service to all portions of the Building for the benefit of all tenants and/or
facilities or other items designated as being common for all of the Building.
Base Building Generator System:    A facility located on the first floor of the
Building and housing generators that support life safety systems and Tenant’s
critical needs in the event of an emergency.
Base Rent:    As defined in Section 3.1.
BMS:    As defined in Section 10.6.
Bona Fide Offer:    As defined in Section 34.2.
Building(s):    As defined in the Summary.
Building Directory:    As defined in Section 29.2.
Building Rentable Area:    273,241 rentable square feet, which the parties
conclusively agree is correct and not subject to measurement, dispute or
challenge by either party.
Building Standard Hours:    Tenant’s hours of operation may be 24 hours per day,
7 days per week, but, for purposes of this Lease, Building Standard Hours shall
be Monday through Friday, 7:00 a.m. to 6:00 p.m., and Saturday, 8:00 a.m. to
2:00 p.m.
Building Structure:    The structural and exterior elements of the Building,
including but not limited to the foundations, floor slabs, roofs and roof decks,
bearing and exterior walls, exterior glass and mullions, structural columns,
beams, and shafts (including elevator shafts).
Building Systems:    The mechanical, electrical, fire/life safety, plumbing,
sprinkler, HVAC and security systems serving each Building, including all
components thereof and related equipment, but excluding any specialty equipment
that serves only a particular tenant.
Business Days:    As defined in Section 33.4.
Casualty:    As defined in Section 13.1(a).
Claims:    Any and all claims, losses, damages, liabilities, liens, actions,
causes of action (whether in tort or contract, law or equity, or otherwise),
charges, assessments, fines, penalties, costs and expenses (including consultant
and expert expenses, court costs, and attorneys' fees actually incurred).

3

--------------------------------------------------------------------------------




Code:    The Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.
Communications Equipment:    As defined in Section 30.1.
Comparable Buildings:    As defined in Section 2.2(d)(ii).
Comparable Transactions:    As defined in Section 2.2(d)(ii).
Complainant's Notice of Claims:    As defined in Section 32.2(a).
Complainant's Notice of Defenses:    As defined in Section 32.2(c).
Confidential Information:    As defined in Section 33.22.
Construction Manager's Determination:    As defined in Section 13.1(b).
Contract Rate:    The rate publicly announced from time to time, by Bank of
America, National Association, or its successor bank at its headquarters as its
Prime Rate, plus two percent (2%).
Controllable Expenses:    As defined in Section 4.2.3.3.
Cost Estimate:    As defined in Section 13.1(b).
CRAC:    As defined in Section 10.6.
Damaged Area:    As defined in Section 13.1(a).
Date of Taking:    As defined in Section 14.1(b).
Days:    As defined in Section 33.4.
Emergency:    A situation that poses an imminent threat to (i) the life or
safety of any person, (ii) the structural integrity of the Building, (iii) the
continuous operation of the Building Systems in accordance with the requirements
of Article 10, or (iv) the physical condition or operation of Tenant's Personal
Property or other critical facilities.
Environmental Laws:    All Applicable Laws in any way relating to or regulating
human health or safety, industrial hygiene, or the use, generation, handling,
emission, release, discharge, storage or disposal of Hazardous Materials, now or
hereafter in force, as amended from time to time.
ERISA:    The U.S. Employee Retirement Income Security Act of 1974, as amended.
Estoppel Certificate:    As defined in Article 25.
Event of Default:    As defined in Section 15.1 and Section 16.1.
Expiration Date:    As defined in Section 2.1 and Section 2.2.
Extension Amendment:    As defined in Section 2.2(f).
Extension Notice:    As defined in Section 2.2(b).
Extension Option(s):    As defined in Section 2.2(a).
Extension Term:    As defined in Section 2.2(a).
Extension Term Base Rent:    As defined in Section 2.2(d)(i).
Extraordinary Delay:    As defined in Section 13.5(d).
Fair Market Rental Rate:    As defined in Section 2.2(d)(ii).
Financial Services Institution:    As defined in Section 5.1.
Frame/Demarc:    As defined in Section 10.9.
Hazardous Materials:    Any substance or material that is described as a toxic,
hazardous, corrosive, ignitable, flammable or reactive substance, waste or
material or a pollutant or contaminant, or words of similar import, in any
Environmental Laws, and includes asbestos, petroleum, petroleum products,
polychlorinated biphenyls, radon gas, radioactive matter, and chemicals that may
cause cancer or reproductive toxicity.
HVAC:    The heating, ventilating and air conditioning systems serving the
Building or portions thereof.

4

--------------------------------------------------------------------------------




Insufficient Term:    As defined in Section 13.4.
Land:    The real property described on Exhibit A attached hereto and all
appurtenances thereto.
Landlord:    MK RRP 1800 Tapo Canyon Road, LLC, a Delaware limited liability
company, its permitted successors and assigns.
Landlord Indemnified Parties:    As defined in Section 12.1(a).
Landlord Parties:    Landlord's employees, agents, contractors, subcontractors,
licensees, directors, officers, partners and trustees.
Landlord Work:    As defined in Section 20.2.
Lease:    This Lease Agreement with all exhibits and schedules attached hereto
and made a part hereof.
Lease Year:    Each consecutive twelve (12) month period during the Term,
commencing on the Commencement Date, except that if the Commencement Date is not
the first day of a calendar month, then the first Lease Year shall be the period
from the Commencement Date through the final day of the calendar month during
which the first anniversary of the Commencement Date occurs, and subsequent
Lease Years shall be each succeeding twelve (12) month period during the Term
following the first Lease Year, and Base Rent for such period shall be the
Annual amount set forth in Schedule 3.1 plus the Monthly amount set forth
therein multiplied by a fraction the numerator of which is the number of days
from the Commencement Date through the end of such month (inclusive of both
days) and the denominator of which is the number of days in such month.
Marginal Out-of-Pocket:    All actual costs incurred by Landlord to provide a
service,
which shall specifically exclude (a) accounting costs such as amortization,
reserves, or any other non-cash charges other than a reasonable charge for
accelerated depreciation attributable to above-standard use (e.g. accelerated
depreciation for the Building HVAC equipment which is attributable to Building
HVAC service which Tenant requests in addition to the Building Standard Hours);
and (b) mark-up for profit, overhead, or administrative costs.
Minor Damage:    As defined in Section 13.1(a).
Monument Signage:    Free-standing signage, not attached to the Building.
Negotiation Deadline:    As defined in Section 2.2(e)(i).
Neutral Arbitrator:    As defined in Section 2.2(e)(i).
NER:    As defined in Section 10.9.
NER/PBX:    As defined in Section 10.9.
NETPOP:    As defined in Section 10.9.
OFAC:    As defined in Section 33.17(a).
Original Tenant:    Bank of America, National Association.
Parking Allotment:    As defined in Section 26.1.
PDUs:    As defined in Section 10.6.
Permitted Alterations:    As defined in Section 6.1.
Permitted Transferee:    As defined in Section 11.1.
Person:    A natural person, a partnership, a joint venture, a corporation, a
limited liability company, a trust and any other form of business or legal
association or entity.
Premises:    As defined in the Summary.
Property:    The Land, the Building, and all other improvements located from
time to time on the Land.
Protected Items:    As defined in Section 19.3.
Purchase Agreement:    That certain Purchase and Sale Agreement, dated as of
July 19, 2013, as amended by that certain Omnibus First Amendment to Purchase
and Sale Agreements dated as of October 1, 2013, for the Property, by and
between Tenant, as Seller, and Landlord (or its Affiliate), as Purchaser.
Rent:    As defined in Section 3.2.

5

--------------------------------------------------------------------------------




Respondents Notice of Claims and Defenses:    As defined in Section 32.2(c).
Restore or Restoration:    To repair or restore Damaged Area to substantially
the same condition as existed immediately prior to a Casualty, except for
modifications required by Applicable Laws.
Reviewable Alterations:    As defined in Section 6.1.
Revised Time Estimate:    As defined in Section 13.5(d).
Rules:    As defined in Section 32.2.
Self-Help Notice:    As defined in Section 8.5(a).
Simi Market:    The suburban office market in Simi Valley, California.
SNDA:    As defined in Section 18.2.
Summary:    The Summary of Basic Lease Information set forth in Part A of this
Lease.
Taking:    As defined in Section 14.1(a).
Tenant:    Bank of America, National Association, a national banking
association, its permitted successors or assigns.
Tenant Indemnified Parties:    As defined in Section 12.1(b).
Tenant Parties:    Tenant's employees, agents, contractors, subcontractors,
subtenants, licensees, directors, officers, partners, trustees, visitors and
invitees.
Tenant's Election Notice:    As defined in Section 35.1.
Tenant's Percentage Share:    100%.
Tenant’s Personalty:    The furniture, non-affixed equipment and other
non-affixed personal property located in the Premises.
Tenant's Property:    The trade fixtures, furnishings, removable equipment and
other personal property owned by Tenant and located in or serving the Premises.
Term:    As defined in Section 2.1 and Section 2.2(c).
Time Estimate:    As defined in Section 13.1(b).
TR:    As defined in Section 10.3.
Transfer Notice:    As defined in Section 11.2.
UPS:    As defined in Section 10.6(c).
C.
SPECIFIC TERMS AND CONDITIONS
Landlord and Tenant specifically agree as follows:
ARTICLE 1 - PREMISES; COMMON AREAS;
SHAFTS AND UTILITY CONNECTIONS
1.1Lease of Premises. As of the Commencement Date, Landlord leases to Tenant,
and Tenant leases from Landlord, the premises described in the Summary (the
"Premises"), which includes all of the rentable area shown on the floor plans
attached hereto as Exhibit B. The parties hereby stipulate that the square
footages of the respective floors as set forth in the Summary shall be binding
upon the parties for all purposes under this Lease, and neither party shall have
the right to re-measure the Premises.
1.2Common Areas. At no additional charge, Tenant’s leasing of the Premises
includes the right for Tenant and Tenant Parties to use all landscaped areas,
access drives, exterior plaza areas, fire stairs, loading docks, delivery areas
and parking areas, exclusively, subject to Landlord’s right to use them in
common with Tenant in furtherance of its rights and obligations under this
Lease.

6

--------------------------------------------------------------------------------




1.3Use of Shafts and Utility Connections. At no additional charge, Tenant’s
leasing of the Premises includes access through all of the existing shafts in
the Building to other portions of the Building (including the roof and
mechanical floors), and to utility connections serving the Building, for the
installation, repair and maintenance, of ducts, pipes, connections, and
equipment for cables, conduits, transmitters, receivers, and other office,
computer, communications and word and data processing equipment and facilities,
including any technological devices not yet developed, whether similar or
dissimilar to the foregoing, which may hereafter become necessary or desirable
for any permitted use of the Premises. Landlord hereby approves Tenant’s
continued use of all existing shafts and utility connections within the
Building.
ARTICLE 2 - TERM
2.1Term of Lease. The term of this Lease (the "Term") shall commence on the
Commencement Date set forth in the Summary, and unless sooner terminated
pursuant to Article 21 below or other provisions of this Lease or extended
pursuant to Section 2.2 below, the Term shall expire on the Expiration Date set
forth in the Summary.
2.2Options to Extend.
(a)Grant of Extension Options. Landlord hereby grants to Tenant three (3)
options to extend the Term of this Lease with respect to all, but not less than
all, of the Premises for consecutive periods of five (5) years each, commencing
immediately following the expiration of the Initial Term. The foregoing options
are individually referred to as an "Extension Option" and collectively referred
to as "Extension Options." The date that the Term expires, as the same may have
been extended, is referred to as the "Expiration Date," and the increment of
time by which the Term of this Lease is extended pursuant to the exercise of any
given Extension Option is sometimes referred to as the "Extension Term."
(b)Exercise of Extension Options. Tenant may extend the Term of this Lease with
respect to all, but not less than all, of the Premises by notifying Landlord in
writing of its exercise of an Extension Option ("Extension Notice") no later
than eighteen (18) months prior to the applicable Expiration Date, as the same
may have been extended. If any Extension Option is not timely exercised as
provided above, then such Extension Option, and any subsequent Extension Options
shall automatically expire and shall be of no further force or effect.
(c)Terms and Conditions. If Tenant exercises an Extension Option hereunder, all
references in this Lease to the "Term," shall mean the initial Term, as extended
by the Extension Term(s), unless the context clearly provides to the contrary,
and all of the terms, covenants and conditions of this Lease shall continue in
full force and effect during the applicable Extension Term, except that the Base
Rent payable by Tenant during the applicable Extension Term shall be determined
in accordance with Sections 2.2(d) and (e) below.
(d)Extension Term Base Rent.
(i)If Tenant exercises an Extension Option, the Base Rent payable by Tenant
during the applicable Extension Term (the "Extension Term Base Rent") shall
equal ninety five percent (95%) of the Fair Market Rental Rate (as defined in
Section 2.2(d)(ii) below) for the Premises as of the commencement of such
Extension Term.
(ii)The term "Fair Market Rental Rate" shall mean the annual amount per rentable
square foot that Landlord and landlords of Comparable Buildings (as defined
below) have accepted in current lease transactions (i.e., those transactions
which have a term which is reasonably anticipated to commence within the one (1)
year period immediately preceding or after the commencement of the applicable
Extension Term), between non-affiliated parties for new, non-expansion (unless
the expansion is pursuant to a comparable definition of Fair Market Rental
Rate), non-renewal (unless the renewal is pursuant to a comparable definition of
Fair Market Rental Rate) and non-equity tenants for comparable space in the
Building or in Comparable Buildings, as the case may be ("Comparable
Transactions"), with appropriate adjustments to account for the Adjustment
Factors (as defined in Section 2.2(d)(iii) below). As used herein, "Comparable
Buildings" shall be buildings of comparable size, condition, age, use, quality
of construction, and parking facilities (provided that the Fair Market Rental
Rate for any Comparable Transactions shall be adjusted, as necessary, to the
extent it is determined that such buildings are not materially similar in size,
condition, age, use, quality of construction and parking facilities) located in
the Simi Market.
(iii)In any determination of the Fair Market Rental Rate, appropriate
consideration shall be given to any reasonably relevant factor (or difference in
the subject transaction hereunder from the Comparable Transactions) (the
"Adjustment Factors"), including, but not limited to, the following factors: (1)
annual rental rates per rentable square foot; (2) the ratio of rentable square
feet to usable square feet; (3) the type of escalation clause (e.g., whether
increases in additional rent are determined on a net or gross basis, and if
gross, whether such increases are determined according to a base year or a base
dollar amount expense stop); (4) the length of the lease term; (5) the size,
location, and views (if applicable) of the Premises compared to the premises of
the Comparison Transactions; (6) abatement provisions reflecting free rent
and/or reduced rent during the period of construction or any other period during
the lease term; (7) the condition and value of the existing tenant improvements,
and the existence and amount of any tenant improvement or comparable allowance,
with such value being judged based on the utility of such existing tenant
improvements to the general business office user and not to Tenant in
particular, in the case of the Premises, or to the particular tenant in the
Comparable Transactions (i.e., the value attributed to any specialized
improvements, such as a

7

--------------------------------------------------------------------------------




data center or "clean room," shall be limited to the value, if any, that such
improvements would have to a general business office user, rather than to the
particular user); (8) the existence and amount of any cash payment or other
equivalent concession, including, but not limited to, moving allowances, lease
takeover allowances (or in the case of a lease assumption, the value thereof)
and any similar tenant inducements; (9) the financial condition and
creditworthiness of Tenant compared to the tenants in Comparable Transactions;
(10) the type and amount of services provided (or not provided) by Landlord
under this Lease compared to the landlords in Comparable Transactions; and (11)
any other factor, benefit or burden which a sophisticated tenant or landlord
would believe would have a material impact on a determination of a current fair
market rental value, but the savings for any reduced brokerage fees, legal fees
or lack of vacancy shall not be considered in consideration of the five percent
(5%) deduction from Fair Market Rental Rate.
(e)Determination of Fair Market Rental Rate.
(i)If Tenant exercises an Extension Option hereunder, then Landlord, after
receipt of Tenant's Exercise Notice, shall deliver notice (the "Option Rent
Notice") to Tenant not more than fifteen (15) months] nor less than fourteen
(14) months prior to the expiration of the then Term of the Lease, setting forth
its determination of the Fair Market Rental Rate. If Tenant agrees with
Landlord’s determination the Fair Market Rental Rate as set forth in Landlord’s
Option Rent Notice, then Landlord’s determination shall constitute the
determination of the Fair Market Rental Rate for purposes of calculating the
Extension Term Base Rent. If Tenant does not agree with Landlord’s determination
of the Fair Market Rental Rate as set forth in Landlord’s Option Rent Notice,
then, not less than fifteen (15) days following receipt of the Option Rent
Notice from Landlord, Tenant shall deliver to Landlord written notice of the
same, together with Tenant’s determination of the Fair Market Rental Rate.
Thereafter, Landlord and Tenant shall negotiate in good faith in an attempt to
determine the Fair Market Rental Rate. If Landlord and Tenant are able to agree
on the Fair Market Rental Rate within forty-five (45) days after Tenant’s
receipt of the Option Rent Notice (the "Negotiation Deadline"), then such
agreement shall constitute the determination of the Fair Market Rental Rate for
the applicable Extension Term for purposes of this Section 2.2(e). If Landlord
and Tenant are unable to agree upon the Fair Market Rental Rate prior to the
Negotiation Deadline, then within ten (10) days after the Negotiation Deadline,
Landlord and Tenant shall each appoint one (1) arbitrator who shall be a real
estate broker who shall have been active over the five (5) year period ending on
the date of such appointment in the leasing of commercial office buildings in
the Simi Market (each, an "Advocate Arbitrator"). Within two (2) business days
following appointment of their respective Advocate Arbitrators, each party shall
notify the other of such appointment, which notice shall include the name and
address of the appointed Advocate Arbitrator and a brief description of such
Advocate Arbitrator's experience and qualifications. Landlord and Tenant may
consult with prospective brokers prior to appointing an Advocate Arbitrator.
Each Advocate Arbitrator shall make his or her own independent determination of
the Fair Market Rental Rate of the applicable floor or floors for the applicable
Extension Term and shall meet together as soon as possible, but no later than
forty-five (45) days after the date of appointment of the last appointed
Advocate Arbitrator, to attempt to reach an agreement on the Fair Market Rental
Rate. If the Advocate Arbitrators cannot reach an agreement within sixty (60)
days after the date of appointment of the last appointed Advocate Arbitrator,
each Advocate Arbitrator shall prepare and deliver to Landlord and Tenant his or
her determination of the Fair Market Rental Rate within fifteen (15) days after
expiration of said sixty (60) day period. If either Advocate Arbitrator fails to
deliver his or her determination in a timely manner, then the Fair Market Rental
Rate shall be the determination of the other Advocate Arbitrator. If the higher
of the two determinations of the Fair Market Rental Rate by the Advocate
Arbitrators is not more than one hundred five percent (105%) of the lower of
such determinations, then the Fair Market Rental Rate shall be the average of
the two (2) determinations. If the higher determination is more than one hundred
five percent (105%) of the lower determination, then the two (2) Advocate.
Arbitrators shall appoint a third arbitrator (the "Neutral Arbitrator") then who
shall also be a broker meeting the qualifications above and who shall not have
been engaged by either party during the three (3) year period immediately prior
to his or her appointment. Neither Landlord nor Tenant nor their respective
Advocate Arbitrators may, directly or indirectly, consult with the Neutral
Arbitrator prior to or after his or her appointment, except in the presence of
the other party. If the two Advocate Arbitrators cannot agree upon the
appointment of the Neutral Arbitrator within ten (10) business days following
delivery of the last determination by an Advocate Arbitrator, either Landlord or
Tenant, or both, shall apply to the local office of the American Arbitration
Association ("AAA") to provide a list of three (3) brokers meeting the foregoing
qualifications and who have relatively equal experience representing tenants and
landlords. Within five (5) business days after receipt of the AAA list, each
party may, by written notice to the other, reject one (1) of the appraisers on
the AAA list. If, after such procedure, names of more than one (1) appraiser
shall remain, then the Neutral Arbitrator shall be chosen by Landlord and Tenant
from the remaining names, by lot. The Neutral Arbitrator shall be retained
pursuant to an engagement letter jointly prepared by Landlord's counsel and
Tenant's counsel.
(ii)The Neutral Arbitrator shall decide whether the determination of the Fair
Market Rental Rate by Landlord's Advocate Arbitrator or Tenant's Advocate
Arbitrator more closely reflects the Fair Market Rental Rate for the applicable
Extension Term. The Neutral Arbitrator may elect to meet with Landlord's
Advocate Arbitrator and Tenant's Advocate Arbitrator to discuss the market rent
analysis and conclusions of the two (2) Advocate Arbitrators. The Neutral
Arbitrator must select either the determination by Landlord's Advocate
Arbitrator or Tenant's Advocate Arbitrator as the Fair Market Rental Rate, and
shall have no right to propose a middle ground or to modify either of the two
(2) determinations or the provisions of this Lease. The Neutral Arbitrator shall
render a decision within forty-five (45) days after appointment. The decision of
the Neutral Arbitrator

8

--------------------------------------------------------------------------------




shall be final and binding upon the parties, and may be enforced in accordance
with the provisions of applicable law for the jurisdiction within which the
Property is located.
(iii)In the event of the failure, refusal or inability of any Advocate
Arbitrator or the Neutral Arbitrator to act, a successor shall be appointed in
the manner that applies to the selection of the person being replaced. Each
party shall pay the fees and expenses of the Advocate Arbitrator designated by
such party, and one-half of the fees and expenses of the Neutral Arbitrator.
(iv)If the Fair Market Rental Rate for the applicable Extension Terms has not
been determined as of the commencement of the applicable Extension Term, Tenant
shall continue to pay as monthly Base Rent, pending such determination, the Base
Rent in effect immediately before commencement of the applicable Extension Term.
Within thirty (30) days following the determination of the Fair Market Rental
Rate, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the amount
of any deficiency or excess, as the case may be, in the monthly Base Rent
previously paid by Tenant.
(f)Extension Amendment. If Tenant exercises an Extension Option, Landlord and
Tenant shall promptly enter into an amendment to this Lease documenting the
terms of the applicable Extension Term (each an "Extension Amendment");
provided, however, an otherwise valid exercise of an Extension Option shall be
fully effective whether or not an Extension Amendment is executed.
(g)Six (6) Month Extension Option. If Tenant elects not to exercise an Extension
Option (whether it be the first or any subsequent Extension Option) or if there
are no Extension Options remaining, Tenant shall have the right, upon not less
than eighteen (18) months’ prior notice to Landlord, to extend the Term of this
Lease for a period identified in such notice of up to six (6) months after what
would otherwise have been the expiration of the Term at a rate of Base Rent
equal to one-hundred three percent (103%) of the then current Base Rent rate,
and the occupancy by Tenant of the Premises during this period shall otherwise
be upon all of the terms and conditions of the Lease.
ARTICLE 3 - RENT
3.1Base Rent. Tenant agrees to pay to Landlord, as base rent ("Base Rent") for
the Premises, the amounts set forth in the Summary and on Schedule 3.1. The
parties further acknowledge that the Summary and Schedule 3.1 reflect only the
Base Rent payable during the initial Term and the Base Rent payable during any
Extension Terms shall be determined in accordance with Section 2.2 above.
3.2Definition and Payment of Rent. Rent includes any and all payments of Base
Rent and any and all taxes, fees, charges, costs, expenses, insurance
obligations, late charges, and all other payments, disbursements or
reimbursements that are payable by or the responsibility of Tenant under this
Lease (collectively, "Rent"), whether or not specifically denominated "rent."
Annual Base Rent shall be paid in twelve (12) equal monthly installments, in
advance, on the first day of each month. Any Rent payable to Landlord by Tenant
for any fractional month shall be prorated based on the actual number of days in
the applicable month. All payments owed by Tenant under this Lease shall be paid
to Landlord in lawful money of the United States of America, and, subject to
Section 3.3 below, shall be paid at the address specified for Landlord in the
definitions section of this Lease, as may be changed from time to time pursuant
to Article 28. Except as specifically provided otherwise herein, all payments
shall be paid without demand, deduction, set-off or counterclaim; and in no
event shall any payments owed by Tenant under this Lease be abated, except as
otherwise expressly provided in this Lease. Landlord shall execute and deliver
to Tenant a completed Internal Revenue Service "W- 9" form. Such W-9 form which
shall be updated and kept current as necessary.
3.3Automated Clearing House. Notwithstanding anything contained herein to the
contrary, Tenant shall make all payments of Rent under this Lease via Automated
Clearing House ("ACH"). Concurrently with its execution of this Lease, Landlord
shall complete and submit to Tenant the forms attached to this Lease as Exhibit
C, and Landlord shall complete, update and supplement such forms as may be
reasonably required by Tenant within thirty (30) days of Tenant's written
request.
ARTICLE 4 - OPERATING EXPENSES AND TAX EXPENSES
4.1General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay to Landlord as Rent "Tenant's Share" of the annual
"Direct Expenses," as those terms are defined in Sections 4.2(e) and 4.2(a) of
this Lease, respectively. Such payments by Tenant are hereinafter collectively
referred to as the "Additional Rent." Except as otherwise provided herein, all
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant and Landlord which survive the expiration of the
Term, the obligations of Tenant to pay the Additional Rent provided for in this
Article 4, and the obligation of Landlord to refund any overpayment of
Additional Rent provided for in this Article 4, shall survive the expiration of
the Term. Landlord shall make necessary adjustments for differences between
actual and estimated Additional Rent in accordance with Section 4.4, below.
4.2Definitions of Key Terms Relating to Additional Rent.    As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

9

--------------------------------------------------------------------------------




(a)"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
(b)"Expense Year" shall mean each calendar year in which any portion of the Term
falls, through and including the calendar year in which the Term expires,
provided that Landlord, upon notice to Tenant, may change the Expense Year from
time to time to any other twelve (12) consecutive month period, and, in the
event of any such change, Tenant's Share of Direct Expenses shall be equitably
adjusted for any Expense Year involved in any such change.
(c)"Operating Expenses" shall mean all amounts, costs and expenses incurred or
accrued by Landlord during any Expense Year determined and computed in
accordance with generally accepted accounting principles and procedures for
Class "A" office buildings, consistently applied, which are directly
attributable or reasonably allocable to the ownership, operation, maintenance,
management, repair, improvement and protection of the Property (regardless of
whether or not such costs and expenses are specifically noted to be included in
Operating Expenses throughout the body of this Lease, but subject to all of the
exclusions in Exhibit D), or any portion thereof (together with any sales, use,
excise and other taxes related to the foregoing). Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following, but only to the extent not inconsistent with Exhibit
D: (i) the cost of supplying all utilities (except as more specifically provided
in Section 9.3(d)(i)), the cost of operating, maintaining, repairing, replacing,
renovating and managing the utility systems, mechanical systems, sanitary, storm
drainage systems, communication systems and escalator and elevator systems, and
the cost of supplies, tools, and equipment and maintenance and service contracts
in connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the reasonable cost of contesting any governmental enactments
which may increase Operating Expenses (provided that Landlord has a reasonable
likelihood of prevailing in such contest, unless Tenant requests such contest
pursuant to the terms of Section 4.7, below); (iii) the cost of all insurance
carried by Landlord in connection with the Property as reasonably determined by
Landlord (including, without limitation, commercial general liability insurance,
physical damage insurance covering damage or other loss caused by fire,
earthquake, flood and other water damage, explosion, vandalism and malicious
mischief, theft or other casualty, rental interruption insurance and such
insurance as may be reasonably required by any lessor under any present or
future ground or underlying lease of the Building or Property or any holder of a
mortgage, trust deed or other encumbrance now or hereafter in force against the
Building or Property or any portion thereof); (iv) the cost of landscaping,
decorative lighting, and relamping, the cost of maintaining fountains,
sculptures, bridges and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Property, or any portion thereof; (v)
reasonable consulting fees (including, without limitation, any reasonable
consulting fees incurred in connection with the procurement of insurance),
reasonable legal fees and reasonable accounting fees, and fees of all
contractors, engineers, consultants and all other persons engaged by Landlord or
otherwise reasonably incurred by Landlord in connection with the management,
operation, administration, maintenance and repair of the Building and the
Property including the analyses of Tax Expenses to determine whether to file a
Tax Protest; (vi) payments under any equipment rental agreements, except to the
extent such equipment is ordinarily considered to be capital in nature (other
than equipment which is used in providing janitorial services and which is not
affixed to the Building, or in the case of Emergencies, making repairs, or
keeping permanent systems in operation which repairs are being made); or
management agreements (including the cost of any actual or charged management
fee but not including any charge for on-site management office space), subject
to the limitation set forth in Item (hh) of Exhibit D; (vii) wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Property; (viii)
intentionally omitted; (ix) operation, repair, maintenance and replacement of
all systems and equipment and components thereof of the Property, except to the
extent such systems, equipment or components are ordinarily considered to be
capital in nature (other than systems, equipment, or components which are used
in providing janitorial services and which are not affixed to the Building, or
in the case of emergencies, making repairs, or keeping permanent systems in
operation which repairs are being made), replacements thereof which are of a
capital nature shall be governed by sub-item (xii), below; (x) the cost of
janitorial, alarm, security and other services, maintenance of curbs and
walkways, repair to roofs; (xi) the rental expense of personal property used in
the maintenance, operation and repair of the Property, or any portion thereof,
except to the extent such personal property is ordinarily considered to be
capital in nature (other than systems, equipment, or components which are used
in providing janitorial or landscaping services and which are not affixed to the
Building, or in the case of Emergencies, making repairs, or keeping permanent
systems in operation which repairs are being made), which capital nature cost
shall instead be governed by sub-item (xii), below; and (xii) amortization on a
straight line basis over the useful life (as reasonably determined by Landlord)
(together with interest at the Contract Rate on the unamortized balance) of all
capitalized expenditures which are: (A) reasonably intended to produce a
reduction in Operating Expenses or energy consumption or effect other economies
in the operation or maintenance of the Property, but the amortization amount,
including interest thereon at the Contract Rate, which is included in Operating
Expenses, shall not exceed the annual savings estimated at the start of the
project reasonably and in good faith by a competent third party engineer; or (B)
required under any Applicable Laws enacted, modified or first interpreted to
apply to the Building or the Property after the Commencement Date; (xiii) costs,
fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute "Tax Expenses" as that term is defined in Section 4.2(d), below;
(xiv) all costs incurred to maintain the Building in compliance with ASHRAE 62.1
or other similar rating or certification; (xv) fuel and other utility costs, in
connection with Tenant’s use of chilled water and the Base Building Generator
System in accordance with terms of this Lease; and (xvi) any costs Landlord
incurs to comply with the 100% Uptime Protocol (and these costs shall

10

--------------------------------------------------------------------------------




not be included in Controllable Expenses). Notwithstanding anything to the
contrary set forth above or elsewhere in this Lease, Operating Expenses shall
not include the costs and expenses excluded by Exhibit D attached hereto. In
addition, without limitation of any of Tenant’s obligations under this Lease,
Tenant shall pay 100% of any additional operating expenses which are incurred by
or on behalf of Landlord on account of any services, utilities, repairs or
maintenance requested or required by Tenant under this Lease which are in excess
of the standard services required to be provided by Landlord to Tenant pursuant
to the terms of this Lease.
(i)“Annual Cap.” Operating Expenses under this Lease shall exclude "Controllable
Expenses", as defined below, to the extent that Controllable Expenses for any
calendar year (beginning with calendar year 2014) exceed an amount equal to
Controllable Expenses for calendar year 2013 increased by four percent (4%), on
a cumulative and compounded basis, for each calendar year beginning with
calendar year 2014. The term "Controllable Expenses" shall mean all Operating
Expenses except: (i) costs of insurance carried by Landlord with respect to the
Property and/or the operation thereof; (ii) reasonable wages, salaries and other
compensation and benefits paid to Landlord's employees, agents or contractors
engaged in the operation, management, maintenance (including, but not limited
to, janitorial and cleaning services) or security of the Building or Property,
to the extent such wages, salaries and other compensation are incurred as a
result of union labor or government mandated requirements including, but not
limited to, prevailing wage laws and similar requirements; (iii) costs of
utilities; (iv) Operating Expenses incurred to meet the standards described in
Section 9.3(d) below; (v) all costs Landlord incurs to comply with the 100%
Uptime Protocol (other than costs incurred to comply with the maintenance
procedures outlined in Attachments 1A and 3 of Rider One); and (vi) costs
mandated by any service contracts in place as of the Commencement Date.
Notwithstanding anything to the contrary herein, to the extent that there are
costs payable (whether paid by an owners association, managing agent or
otherwise) under any covenants, conditions and restrictions now or hereafter
affecting the Property that otherwise would not constitute Controllable Expenses
pursuant to this Section (e.g., utility costs and insurance costs), such costs
shall not become or be deemed to be Controllable Expenses pursuant to this Lease
and shall be excluded from the foregoing definition of Controllable Expenses.
If, in connection with providing Additional Services to Tenant in accordance
with this Lease, Landlord incurs costs or expenses associated with or relating
to separate items, categories or subcategories of Operating Expenses which (A)
were not part of Operating Expenses during calendar year 2013 and (B) are not
otherwise directly reimbursed by Tenant (other than through payment of Operating
Expenses), then, for purposes of calculating the Annual Cap, Operating Expenses
for calendar year 2013 shall be deemed increased by the amounts Landlord would
have incurred during calendar year 2013 with respect to such costs and expenses
had such separate items or categories or subcategories of Operating Expenses
been included in Operating Expenses during the entire calendar year 2013.
(ii)“Prohibition Against Double Billing.” In no event shall Operating Expenses
include the costs of any services if Tenant (as opposed to Landlord) provides or
performs those services directly to the Premises.
(iii)“Electricity Costs” shall mean the cost of supplying electricity to the
entire Building. Tenant currently has a contract for electricity to be supplied
to the Building. Unless otherwise agreed by Landlord and Tenant (and documented
by an amendment to this Lease) or unless Tenant determines in good faith that it
is no longer reasonably feasible for Tenant to obtain electricity on a cost
effective basis (in which case Tenant may notify Landlord and Landlord will
thereafter, as soon as reasonably possible, obtain and furnish electricity as
long as this Lease remains in effect), Tenant will continue to maintain the
contract with the electrical supplier throughout the Term and will pay all
Electricity Costs directly to the supplier and Electricity Costs will not be
included in Operating Expenses.
If at least thirty (30) days prior to the commencement of any calendar month of
the Term, Tenant gives Landlord a factually correct notice that Tenant has
ceased to occupy (but will still lease) a portion of the space leased by Tenant
containing a rentable area of not less than 25,000 square feet, for one or more
full calendar months (as so quantified, the “Vacated Space”), Landlord shall (i)
determine, in the exercise of its reasonable judgment, the cost of the
janitorial service and other variable-cost services, e.g., HVAC service (the
"Variable Expense") included in Operating Expenses that is directly attributable
to the Vacated Space, and (ii) to the extent reasonably practicable and
permitted pursuant to Applicable Laws, cease causing such service(s) to be
provided to such Vacated Space and no longer include in Operating Expenses the
costs previously included for the service(s) which are no longer provided;
provided, however, that Landlord shall, at all times, be entitled to operate the
Building Systems at the level that Landlord (or any lender providing financing
to Landlord) reasonably deems necessary, in its sole discretion, for the proper
operation and maintenance of the Building as a Class A office Building and the
costs of such operation shall be included in Operating Expenses, and any costs
reasonably incurred by Landlord to effect such cessation shall be Operating
Expenses, regardless of any provision in this Lease to the contrary. Tenant
shall be solely responsible for securing any such Vacated Space.
(d)Taxes.
(i)"Tax Expenses" shall mean all federal, state, county, or local governmental
or municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary (including, without
limitation, real estate taxes, general and special assessments, transit taxes,
business improvement district taxes and assessments, business taxes, leasehold
taxes or taxes based upon the receipt of rent, including gross receipts or sales
taxes applicable to the receipt of rent, unless required to be paid by Tenant or
Other Tenants, personal property taxes imposed upon the fixtures, machinery,

11

--------------------------------------------------------------------------------




equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Property, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Property,
or any portion thereof.
(ii)Tax Expenses shall include, without limitation: (i) any tax on the rent,
right to rent or other income from the Property, or any portion thereof, or as
against the business of leasing the Property, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises, the
tenant improvements in the Premises, or the Rent payable hereunder, including,
without limitation, any business or gross income tax or excise tax with respect
to the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; (iv) any assessment, tax, fee,
levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises; and
(v) all of the real estate taxes and assessments imposed upon or with respect to
the Building and all of the real estate taxes and assessments imposed on the
land and improvements comprising the Property. Notwithstanding anything to the
contrary set forth above or elsewhere in this Lease, and Tax Expenses shall not
include any taxes that are assessed against and paid by Tenant directly to the
relevant taxing authority.
(iii)If Tax Expenses for any period during the Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord, within thirty (30) days after written request,
accompanied by reasonable supporting documentation, Tenant's Share of any such
increased Tax Expenses included by Landlord as Tax Expenses pursuant to the
terms of this Lease. Similarly, if Tax Expenses for any period during the Term
or any extension thereof are decreased after payment thereof for any reason,
Landlord shall refund Tenant's Share of such refund or overpayment to Tenant
within thirty (30) days after receipt of same. Notwithstanding anything to the
contrary contained in this Section 4.2(d), there shall be excluded from Tax
Expenses (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord's general or
net income (as opposed to rents, receipts or income attributable to operations
at the Property), (ii) any items included as Operating Expenses, and (iii) any
items paid by Tenant under Section 4.5(a) of this Lease or paid by Other Tenants
under similar provisions of their respective leases.
(e)"Tenant's Share" shall have the same meaning as "Tenant's Percentage Share,"
as that term is defined in the Section B of this Lease, entitled "Definitions."
4.3Intentionally omitted.
4.4Calculation and Payment of Additional Rent. Tenant shall pay to Landlord, in
the manner set forth in Section 4.4(a), below, and as Additional Rent, Tenant's
Share of Direct Expenses for each Expense Year.
(a)Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall use
commercially reasonable efforts to give to Tenant within ninety (90) days
following the end of each Expense Year (and shall, in any event, give to Tenant
within one hundred eighty (180) days following the end of each Expense Year), a
statement (the "Statement") prepared on a line item by line item basis as to
general categories, which shall state the Direct Expenses incurred or accrued
for such preceding Expense Year, and which shall indicate the amount of Tenant's
Share of Direct Expenses. Upon receipt of the Statement for each Expense Year
commencing or ending during the Term, subject to Tenant’s audit and dispute
rights set forth below in this Section 4.4, Tenant shall pay, within thirty (30)
days, the full amount of Tenant's Share of Direct Expenses for such Expense
Year, less the amounts, if any, paid during such Expense Year as "Estimated
Direct Expenses," as that term is defined in Section 4.4(b), below, and if
Tenant paid more as Estimated Direct Expenses than the actual Tenant's Share of
Direct Expenses (an "Excess"), Tenant shall receive a credit in the amount of
such Excess against Rent next due under this Lease. Even though the Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant's Share of Direct Expenses for the Expense Year in which this
Lease terminates, if Tenant's Share of Direct Expenses is greater than the
amount of Estimated Direct Expenses previously paid by Tenant to Landlord,
subject to Tenant’s audit and dispute rights set forth below in this Section
4.4, Tenant shall, within thirty (30) days after receipt of the Statement, pay
to Landlord such amount, and if Tenant paid more as Estimated Direct Expenses
than the actual Tenant's Share of Direct Expenses (again, an Excess), Landlord
shall, within thirty (30) days after the Statement is finalized, deliver a check
payable to Tenant in the amount of such Excess. The provisions of this Section
4.4(b) shall survive the expiration or earlier termination of the Term, provided
that, other than Tax Expenses, with respect to all Operating Expenses, Tenant
shall not be responsible for Tenant's Share of any Operating Expenses which are
first billed to Tenant more than one (1) calendar year after the end of the
Expense Year to which such Operating Expenses relate.
(b)Statement of Estimated Direct Expenses. In addition, Landlord shall endeavor
to give Tenant, at least forty-five (45) days prior to the commencement of an
Expense Year, a yearly expense estimate statement (the "Estimate Statement")
which shall set forth Landlord's reasonable estimate (the "Estimate") of what
the total amount of Direct Expenses for the then-current Expense Year shall be
and the estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses"). The failure

12

--------------------------------------------------------------------------------




of Landlord to timely furnish the Estimate Statement for any Expense Year shall
not preclude Landlord from enforcing its rights to collect any Estimated Direct
Expenses under this Article 4, nor shall Landlord be prohibited from revising
any Estimate Statement theretofore delivered to the extent necessary, provided
that Landlord shall not revise the Estimated Statement more than one (1) time
with respect to any Expense Year. Thereafter, Tenant shall pay, within thirty
(30) days after receipt of such Estimate Statement (or revised Estimate
Statement), a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4(b)). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant
4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.
(a)Taxes for Which Tenant is Directly Responsible.     
(i)Tenant shall be liable for and shall pay thirty (30) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
(ii)Notwithstanding any contrary provision herein, to the extent not included in
Tax Expenses, Tenant shall pay prior to delinquency, or within thirty (30) days
after written request by Landlord, accompanied by reasonable supporting
documentation, whichever occurs later, any (i) rent tax or sales tax, service
tax, transfer tax or value added tax, business tax or any other applicable tax
on the rent or services herein or otherwise respecting this Lease, (ii) taxes
assessed upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Property, excluding the Property parking facility; or (iii)
taxes assessed upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises, provided that
the above taxes payable by Tenant as set forth herein shall only be due to the
extent Landlord charges all other office tenants of the Building for similar
taxes (to the extent such charges are applicable).
4.6Landlord's Books and Records; Tenant’s Right to Inspect. Landlord shall keep
its records related to Operating Expenses and Tax Expenses in accordance with
generally accepted accounting principles and procedures for similar Class A
multi-tenant office buildings. Within two (2) years after receipt of a Statement
by Tenant, if Tenant disputes the amount of Additional Rent set forth in the
Statement, an employee of Tenant, an independent lease audit firm engaged by
Tenant on a national basis (which is working on a non-contingency fee basis), or
an independent certified public accountant (which accountant is working on a
non- contingency fee basis), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord's
records with respect to the Statement at Landlord's offices in the Building,
provided that an Event of Default with respect to the payment of Base Rent or
Direct Expenses or any material non-monetary obligation of Tenant shall not have
occurred and be continuing under this Lease, and Tenant has paid all amounts
required to be paid under the applicable Estimate Statement. Upon request,
Landlord shall provide reasonable supporting documentation for any expenses that
are billed directly to Tenant and not included in Direct Expenses. Tenant's
failure to dispute the amount of Additional Rent set forth in any Statement
within two (2) years of Tenant's receipt of such Statement shall be deemed to be
Tenant's approval of such Statement and Tenant, thereafter, shall be deemed to
have waived the right or ability to dispute the amounts set forth in such
Statement. If after Tenant’s inspection of Landlords records, Tenant still
disputes such Additional Rent, a determination as to the proper amount shall be
made, at Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval;
provided that if such determination by the Accountant establishes that Direct
Expenses were overstated by more than four percent (4%), then the reasonable
cost of the Accountant and the actual reasonable cost of such determination
shall be paid for by Landlord and Landlord shall refund to Tenant the amount of
such overcharge plus interest at the applicable Bank of America prime rate in
effect at the time Tenant paid such amount to Landlord. If the determination by
such Accountant establishes that the sums paid by Tenant for Tenant's Share of
Direct Expenses exceeded the actual amount of Tenant's Share of Direct Expenses
for the applicable year, then Landlord shall credit the amount of such excess
against subsequent payments of Rent due hereunder, or if no further payments of
Rent are due hereunder, Landlord shall refund such amounts directly to Tenant
within thirty (30) days after Landlord's receipt of such determination. If the
determination by such Accountant establishes that the sums paid by Tenant for
Tenant's Share of Direct Expenses were less than the actual amount of Tenant's
Share of Direct Expenses for the applicable year, then Tenant shall pay the
amount of such deficiency to Landlord within thirty (30) business days after
Tenant's receipt of such determination by the Accountant. Tenant hereby
acknowledges that Tenant's sole right to inspect Landlord's books and records
and to contest the amount of Direct Expenses

13

--------------------------------------------------------------------------------




payable by Tenant shall be as set forth in this Section 4.6. Notwithstanding
anything set forth in this Lease to the contrary, Article 32 of this Lease
(Arbitration of Disputes) shall not be applicable to disputes under this Section
4.6.
4.7Tax Protests. Landlord shall pay all Tax Expenses when due and payable and
prior to the time any penalty or interest may be charged in respect of the
nonpayment thereof, and shall obtain receipted tax bills for such payments.
Landlord may, however, petition for reduction of the assessed valuation of the
Building and/or the Property, claim a refund of Tax Expenses or otherwise
challenge the validity, amount or applicability of any tax, assessment or other
similar governmental charge ("Tax Protest"). In addition to Landlord's right to
pursue any such Tax Protest, Tenant shall have the right to participate in the
Tax Protest and to provide Landlord written notice requesting that Landlord
initiate a Tax Protest. If Landlord does not initiate within thirty (30) days
after written request by Tenant and thereafter diligently pursue a Tax Protest,
Tenant shall have the right to do so and Landlord shall reasonably cooperate
with Tenant, at no out-of-pocket cost to Landlord, in any such proceedings as
may reasonably be required to enable Tenant to prosecute the same effectively.
Any reasonable out-of-pocket costs and expenses associated with such Tax Protest
shall be includable in Tax Expenses and any refund of any tax, assessment or
governmental charge received by Landlord pursuant to any Tax Protest (after any
reimbursement of Landlord's and Tenant's reasonable costs if provided
hereinabove) shall, to the extent of Tenant's Share thereof, be credited against
the next installment of Tenant's Tax Expenses due hereunder. In the event that
the refund is more than the next installment of Tenant's Tax Expenses due, the
refund shall be applied to future installments of Tenant's Direct Expenses in
the order of when they become due, or in the event there is any remaining
unapplied refund upon expiration or termination of this Lease, Landlord shall
remit such amount to Tenant within forty-five (45) days after expiration or
termination of this Lease.
ARTICLE 5 - USE
5.1Permitted Use. Tenant shall have the right to use the Premises for general
and executive offices and the operation of its business as a "Financial Services
Institution" which, for purposes herein, shall mean any entity which performs
one or more of the following activities: (a) operation of a commercial bank,
savings bank, savings and loan association, credit union, a mutual or thrift
association or any other institution that accepts deposits of money, (b)
operation of any sort of automated teller machine or cash dispensing machine,
(c) operation of a stock brokerage firm, (d) operation of a mortgage brokerage,
(e) operation of a finance company, mortgage company or any other institution
that lends money, (f) investment banking, (g) insurance brokerage, (h) operation
of a cash vault facility and provision of any other financial services or sale
of products Tenant is permitted to offer by law. In addition, Tenant may make
the following incidental/ancillary uses: (x) operation of a cafeteria, kitchen
and/or other eating or dining facility(ies), (y) operation of
health/fitness/exercise facility(ies) and (z) operation of a data center.
Landlord acknowledges and agrees that Tenant may, at Tenant’s option, but only
to the extent permitted by Applicable Laws, operate twenty-four (24) hours per
day, seven (7) days per week in portions of the Premises.
5.2Exclusivity. Throughout the Term of this Lease, as the same may be extended,
(a) Landlord hereby approves the number and location of all of Tenant’s ATMs
currently located anywhere in the Building or on the Property and, Tenant shall
have the exclusive right to install, maintain and operate one or more additional
ATMs in the Building and the ground floor exterior areas of the Building and the
Property at locations designated by Tenant, subject to Landlord’s reasonable
approval and Tenant shall also have the right to install ATMs anywhere in the
Premises subject to compliance with Applicable Laws and all recorded covenants,
conditions and restrictions affecting the Property on the Commencement Date; (b)
Landlord will not allow any portion of the Building to be used by any other
Financial Services Institution; and (c) Landlord shall not grant Building naming
rights, exterior Building or Property signage rights or rights to signage in the
Building or elsewhere on the Property to any third party.
5.3Prohibited Use. Provided Tenant's rights under this Lease are not materially,
adversely affected, Tenant shall observe and comply with all reasonable
non-discriminatory rules and regulations promulgated by Landlord from time to
time and with all recorded covenants, conditions and restrictions now or
hereafter affecting the Premises. Tenant shall not cause, maintain or permit any
nuisance in, on or about the Premises, the Building or the Project, nor commit
or suffer to be committed any waste in, on or about the Premises.
ARTICLE 6 - ALTERATIONS AND ADDITIONS
6.1Tenant's Right to Make Alterations. Tenant may not make any Alterations to
the Premises without first procuring the prior written consent of Landlord,
which consent shall be requested by Tenant not less than fifteen (15) business
days prior to the commencement thereof, and which consent shall not be
unreasonably withheld by Landlord; provided, however, that it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the Base Building structure or electrical, mechanical, and/or
plumbing systems of the Building, or exterior aesthetics. Notwithstanding
anything to the contrary contained in this Section 6.1, Tenant may make
non-structural interior alterations, additions or improvements to the interior
of the Premises (collectively, the "Permitted Alterations") without Landlord's
consent, provided that: (A) Tenant delivers to Landlord written notice of such
Permitted Alterations at least five (5) Business Days prior to the commencement
thereof; (B) such Permitted Alterations shall be performed by or on behalf of
Tenant in compliance with the other provisions of this Article 6; (C) such
Permitted Alterations do not materially affect any Building Systems or the Base
Building structure, and cannot be

14

--------------------------------------------------------------------------------




seen from outside the Premises; and (D) such Permitted Alterations shall be
performed by qualified contractors and subcontractors which normally and
regularly perform similar work in Comparable Buildings. Tenant will not be
required to remove any Alterations in the Premises except as expressly provided
for in this Section 6.1 below. Landlord may require Tenant, at the expiration or
sooner termination of the Term of this Lease, to remove any Alterations
performed by or on behalf of Tenant or any Tenant Parties after the Commencement
Date and to restore the Premises to substantially the same condition as existed
at the Commencement Date, but if and only if such Alterations are (i) not of a
type similar to the quality found in typical business offices in Comparable
Buildings, and (ii) in Landlord’s reasonable judgment, are materially more
costly to remove and restore than demolition of customary office improvements,
and (iii) Landlord notifies Tenant of such removal requirement at the time
Landlord grants its approval of such Alterations if they are not Permitted
Alterations. Tenant may not construct any additional structures on the Property.
6.2Construction and Installation of Alterations. Any Alterations (other than
Permitted Alterations) proposed by Tenant during the Term, as the same may be
extended, shall comply with the following:
(a)Prior to commencing any work relating to any Alterations, Tenant shall submit
to Landlord reasonably detailed plans and specifications for Landlord's
approval, which approval shall not be unreasonably withheld or conditioned;
provided, however, Tenant shall not be required to submit plans and
specifications for Permitted Alterations (nor will Landlord’s approval be
required) but, to the extent that Tenant does obtain plans and specifications
for any Permitted Alterations, Tenant shall submit the same to Landlord.
Landlord shall endeavor to review and approve or reasonably disapprove the plans
and specifications for proposed Alterations (other than Permitted Alterations)
within ten (10) business days following receipt thereof. If Landlord disapproves
any such plans or specifications, Landlord shall set forth with specificity the
reasonable grounds for such disapproval, and recommend any modifications that
would make the proposed Alterations acceptable to Landlord. If Landlord
disapproves Tenant's proposed Alterations, Landlord and Tenant shall use
commercially reasonable efforts to determine a mutually agreeable solution to
Landlord's objection. If Landlord fails to approve or disapprove such plans and
specifications within said ten (10) business day period, and Tenant provides
Landlord written notice of such failure and Landlord does not approve or
disapprove within five (5) business days of such second notice, the proposed
Alterations shall conclusively be deemed approved by Landlord. Tenant shall not
be required to pay Landlord any review or construction administration fee, or
any overhead or supervision fee, but Tenant shall reimburse Landlord for
reasonable, out-of-pocket costs actually paid by Landlord to a third party in
connection with Landlord's review of plans and specifications for Alterations.
Landlord's approval of the plans and specifications for any Reviewable
Alterations shall not impose any liability upon Landlord.
(b)Prior to commencing work on any Alterations approved by Landlord, Tenant
shall furnish to Landlord (i) certificates of insurance from a company or
companies having a Best’s rating of A-/VII or better, reasonably acceptable to
Landlord, covering Tenant's contractor, for combined single limit bodily injury
and property damage insurance covering comprehensive general liability and
automobile liability, in an amount not less than Two Million Dollars
($2,000,000.00) per occurrence and endorsed to show Landlord and any agents of
Landlord reasonably designated by Landlord in writing as additional insureds,
and for workers' compensation as required by applicable state law; provided,
however, that nothing in this Section 6.2(b) shall release Tenant of its other
insurance obligations under this Lease and Tenant shall maintain the insurance
coverage described herein during the performance of Alterations that are
Permitted Alterations.
(c)Tenant shall have the right, during Building hours and after-hours, to use
the Building's freight elevators during Tenant's construction of any
Alterations, or otherwise as needed, provided that any additional cost incurred
by Landlord in connection with such after­ hours use shall be paid by Tenant
(either as a reimbursement to Landlord or through Operating Expenses).
(d)Tenant shall be entitled to use repurposed materials (i.e., repurposed
ceiling tiles, retaining walls, etc.) in connection with any Alterations
constructed by Tenant at the Premises.
(e)If any Alterations trigger requirements for changes to be made to the
Property to comply with the ADA or similar state or local codes or similar legal
requirements, Tenant shall be responsible for all such costs inside the Building
and Landlord shall be responsible for all such costs outside the Building.
(f)If Tenant performs any Alterations that change the configuration of the floor
in any material way, Tenant will provide Landlord plans and specifications or
as-built drawings showing such reconfigured floor plan.
(g)In connection with any such Alterations, Tenant shall not use (and upon
notice from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing similar work,
labor or services in multi-tenant office buildings in the Simi Market or is
otherwise likely to result in picketing and protests at the Property.
6.3Rebates. Tenant shall be entitled to retain all rebates related to
Alterations (whether repairs, replacements or improvements) paid for by Tenant.
Upon request by Tenant, Landlord, at no out-of-pocket expense to Landlord, shall
reasonably cooperate with the completion of any documentation required to apply
for such rebates.

15

--------------------------------------------------------------------------------




6.4Tenant Alterations, Improvements, Fixtures, and Equipment. Subject to
Landlord's rights to cause Tenant to remove Tenant's Alterations pursuant to
Section 6.1 above, Tenant shall have the obligation to remove all of Tenant's
Personalty and shall have the right, but not the obligation, to remove any
Alterations or other improvements, as well as any or all of Tenant's Property
(other than Tenant's Personalty), trade fixtures, equipment (including
generators), conduit, and/or cabling servicing the Premises wherever located in
the Building upon the expiration or earlier termination thereof. Tenant shall
repair any damage to the Building, the Base Building structure and the Building
Systems caused by such removal and shall restore the Building, the Base Building
structures and the Building Systems to the condition they were in prior to the
installation of such Alterations or improvements.
ARTICLE 7 - MECHANICS' LIENS
Tenant shall not permit any mechanics or materialmen’s liens to attach to the
Property as a result of, and at all times during the Term, Tenant shall
indemnify, defend and hold harmless Landlord against all liens and claims of
liens for, labor, services, materials, supplies, or equipment performed on or
furnished to the Premises at the direction or order of Tenant. Tenant may
contest any claim, charge or lien (including, but not limited to, mechanics' and
materialmen's liens) and such contest on the part of Tenant and any failure to
pay or perform the matter under contest, shall not be or become a breach or
default under this Lease so long as the contest is conducted diligently, in
compliance with Applicable Laws, and by proceedings sufficient to prevent
enforcement of the matter under contest, and provided that Tenant shall be
obligated to cause any such lien to be released, discharged or removed within
thirty (30) days after all appeal proceedings are finally resolved, and Tenant
shall pay any amount adjudged by a court of competent jurisdiction to be due,
with all costs, interest and penalties thereon, before the judgment becomes
subject to execution against the Property.
ARTICLE 8 - MAINTENANCE AND REPAIRS
8.1Tenant's Obligations. During the Term, Tenant shall, at Tenant's expense,
maintain the interior of the Building, excluding the Building Structure and
Building Systems.
8.2Landlord's Obligations. During the Term, Landlord shall, at Landlord's
expense subject to inclusion in Operating Expenses, maintain the Building
Structure and Building Systems.
8.3Standard of Maintenance and Repairs. Landlord and Tenant shall perform their
respective repair and maintenance obligations under this Lease so that the
Property is maintained in good working order, condition and repair, in the same
manner and condition as first-class multi-tenant office buildings owned by
institutional owners in the Simi Market, normal wear and tear, Casualty and
condemnation excepted. Landlord and Tenant shall each cause all repairs,
maintenance and replacements to be diligently completed by reputable contractors
in a good and workmanlike manner, and Landlord agrees to use commercially
reasonable efforts (at no material cost or expense to Landlord) to operate in
accordance with the 100% Uptime Protocol provisions outlined in Rider One; any
costs incurred by Landlord in connection with the 100% Uptime Protocol shall be
included in Operating Expenses.
8.4Landlord's Right of Entry to Perform Work. Subject to the provisions of this
Section 8.4 and Article 20 and in compliance with the 100% Uptime Protocol,
Landlord and Landlord's employees, agents, and contractors shall have the right
to enter the Premises at all reasonable times for the purpose of making any
alterations, additions, improvements or repairs to the Premises that Landlord is
required to or may perform under this Lease. Except in an Emergency (in which
case no prior notice shall be required), Landlord shall give reasonable (at
least two (2) Business Days) advance notice to Tenant of Landlord's intent to
enter the Premises to perform work, which notice shall include a reasonably
detailed description of the proposed work, the commencement date and anticipated
duration of the work, and the contractors performing the work. Except in an
Emergency, Landlord shall reasonably coordinate the scheduling of such work with
Tenant, and if necessary to avoid unreasonable disruption to Tenant's normal
business operations, Landlord will use commercially reasonable efforts schedule
such entry and conduct its activities within the Premises after Tenant's normal
business hours, provided that any additional cost incurred by Landlord in
performing such work (provided that the work is of a type that the cost of the
same would be includable in Operating Expenses) after Tenant’s normal business
hours shall be borne by Tenant and included in Operating Expenses. Tenant shall
retain the right to supervise all activities within all critical spaces such as
NER, TR, MPOE and NETPOP rooms. In all events, Landlord will cause its
employees, agents and contractors to abide by such reasonable rules, regulations
and procedures, as Tenant provides to Landlord at the time in question, to
protect secure areas of the Premises or the privacy of customer information.
Landlord shall use commercially reasonable efforts to conduct its repair
activities in the Premises in a manner so as to cause the least possible
inconvenience, annoyance, or disturbance to Tenant.
8.5Interruption, Failure to provide, or Diminution of Services; Tenant’s
Remedies. Should Landlord fail to perform its maintenance and repair obligations
as outlined herein, or should Landlord fail to provide any one or more of the
Building services to be provided by Landlord, including but not limited to those
services outlined in this Article 8 and in Article 10, or if the quantity or
quality of one or more of such services is diminished, and such failure or
diminution continues for a period of five (5) consecutive business days and
Tenant provides Landlord written notice (an "Interruption Notice") within one
(1) business day following the start of the interruption and, if Tenant fails to
provide notice within one (1) business day, the five

16

--------------------------------------------------------------------------------




(5) business day period set forth above shall be extended by one (1) day for
each business day Tenant fails to provide such notice until Landlord actually
learns of the interruption, then, provided that any such failure or diminution
is not due to Tenant’s negligence or willful misconduct or a breach of Tenant of
its obligations under this Lease, to the extent that Landlord’s failure to
perform its obligations or to provide such services causes Tenant to be unable
to use all or any part of the Premises for the operation of its business in
whole or in part, Rent for the affected portion of the Premises shall be abated
or reduced, as the case may be for such time that Tenant continues to be so
prevented from using, and does not use, the Premises, or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use bears to the total rentable area of
the Premises.
(a)Self Help. If Landlord causes damage to the Premises as a result of the
negligence or willful conduct of Landlord or the Landlord Parties or fails to
provide any services, perform any repairs or maintenance, or perform any other
obligation of Landlord under the Lease and, in either case, the damage caused or
the failure materially and adversely affects the conduct of Tenant's business
from any portion of the Premises, or materially and adversely affects Tenant's
occupancy or use of any part of the Premises, or materially and adversely
affects Tenant’s access to the Premises, and Landlord fails to commence
corrective action within a reasonable period of time, given the circumstances,
but in any event not later than thirty (30) days after an Interruption Notice
from Tenant, subject to extension for delays due to Force Majeure, or if
Landlord timely commences such corrective action but thereafter fails to
diligently complete such action, then Tenant, in its sole and absolute
discretion and without limiting any other remedies of Tenant, may perform
Landlord's obligations itself and deduct the reasonable cost thereof from Rent
next coming due, subject to the procedure set forth below. Notwithstanding the
foregoing, in the event of an Emergency, Tenant may take immediate action,
without any prior notice (but with notice as soon as practical under the
circumstances and without requiring Arbitration) to Landlord or cure period. For
purposes of this Section 8.5(a), an "Emergency" shall mean a situation that
poses an imminent threat to (i) the life or safety of any person, (ii) the
structural integrity of a Building, (iii) the continuous operation of Building
Systems, or (iv) the physical condition or operation of Tenant's personal
property, but only to the extent such personal property is necessary to Tenant's
critical operations. If Tenant performs any obligation of Landlord, Tenant may
provide Landlord with a demand for reimbursement of the costs incurred by
Tenant, together with reasonable supporting documentation. Landlord shall have
forty-five (45) days following receipt of Tenant's demand either to (i) pay the
amount demanded by Tenant or (ii) notify Tenant that Landlord disputes Tenant's
right to exercise its self-help remedy or that Landlord contends that the costs
incurred by Tenant in exercising its self-help remedy were excessive (in which
case Landlord shall pay the amount it contends would not have been excessive).
If Landlord fails, within said forty-five (45) business day period, either to
pay Tenant the amount of its demand or to notify Tenant of its objection to
Tenant's demand, Tenant shall be entitled to offset the amount demanded by
Tenant, together with interest, from the Rent thereafter payable by Tenant, up
to a maximum of twenty-five percent (25%) of the amount of each such payment of
monthly Rent until fully credited, provided, however if the remainder of the
Rent thereafter becoming payable under this Lease would be insufficient at the
25% level to fully credit Tenant its costs, then when the remaining Rent payable
equals the remainder of the offset credit that Tenant is due, Tenant may deduct
its costs from the remainder of the Rent payable without regard to such 25%
limitation. If Landlord notifies Tenant of its objection to Tenant's demand
within said fifteen (15) business day period, the dispute shall be submitted to
binding Arbitration administered by JAMS/Endispute in the Simi Market within
which the Property is situated, as more particularly described in Article 32. If
Landlord fails to pay any amounts awarded to Tenant in the arbitration within
fifteen (15) business days, Tenant shall be entitled to deduct the amount of the
award, together with interest, from the Rent thereafter payable by Tenant.
(b)Other Remedies. If Tenant, in its sole discretion, does not elect to pursue
self-help as outlined in subparagraph (a), above, and if (i) restoration of the
applicable service or services is within Landlord's reasonable control, and the
applicable service or services are not fully restored, within one hundred eighty
(180) consecutive days after the date the failure to provide or diminution in
the quantity or quality of such service or services commenced, or (ii)
restoration of the applicable service or services is not within Landlord's
reasonable control, and the applicable service or services are not fully
restored within two hundred seventy (270) consecutive days after the date the
failure to provide or diminution in the quantity or quality of such service or
services commenced, then Tenant shall have the ongoing right, until such service
or services are fully restored, to terminate this Lease if twenty-five percent
(25%) or more of the rentable area of the Premises is untenantable for general
offices as a result. To the extent Tenant is entitled to an abatement of Rent
because of an event covered in Article 13 (Damage or Destruction) or Article 14
(Eminent Domain) of this Lease, the provisions of this Section 8.5(b) shall not
apply. Tenant's abatement and termination rights pursuant to this Section 8.5(b)
shall be Tenant’s sole and exclusive remedies for a default by Landlord under
this Article 8.
ARTICLE 9 - COMPLIANCE WITH LAWS
9.1Tenant's Obligations. During the Term, Tenant shall, at Tenant's expense,
comply with all Applicable Laws relating to its use of the Premises; provided,
however, that Landlord shall perform all physical modifications to the Premises
necessary to comply with Applicable Laws unless such physical modifications are
(a) triggered by Tenant's Alterations (provided, however, that Landlord, at its
expense and not to be included in Operating Expenses, shall make any
modifications to the outside of the Building which are triggered by Tenant’s
Alterations, such as adding ADA access ramps, reconfiguring or restriping
parking areas and Tenant shall be responsible, at Tenant’s expense for
modifications required inside the Building, such as changes to

17

--------------------------------------------------------------------------------




bathroom facilities, hallways or inside entranceways); or (b) necessitated by
Tenant's use of the Premises for other than general office use, as to all of
which Tenant shall be responsible for such physical modifications.
Notwithstanding the foregoing, Tenant shall have the right to contest any
alleged violation in good faith (whether such alleged violation is asserted by a
governmental authority or private party), including, but not limited to, the
right to apply for and obtain a waiver or deferment of compliance, the right to
assert any and all defenses allowed by Applicable Laws and the right to appeal
any decisions, judgments or rulings to the fullest extent permitted by
Applicable Laws, provided that Tenant shall (i) indemnify, defend and hold
Landlord harmless from and against all Claims relating to such alleged violation
and (ii) after the exhaustion of any and all rights to appeal or contest, make
all repairs, additions, alterations or improvements necessary to comply with the
terms of any final order or judgment. Landlord agrees that it will not, absent
an enforcement action by a governmental authority having jurisdiction,
independently assert that any violation of Applicable Laws that is not also a
breach of another obligation of Tenant constitutes a default on the part of
Tenant hereunder or independently require Tenant to cure any violation or
alleged violation of Applicable Laws that is not also a breach of another
obligation of Tenant, except to the extent such violation constitutes an
imminent and material threat to life or property or exposes Landlord to material
liability or criminal liability or increases any costs which Landlord cannot
fully recover from Tenant. Further, in no event may Landlord require Tenant to
cure any violation or alleged violation of Applicable Laws that is not also a
breach of another obligation of Tenant or to pay any sum in lieu thereof upon
the expiration or earlier termination of this Lease as to all or a portion of
the Premises unless an enforcement action by a governmental authority having
jurisdiction is pending at the time of such expiration or termination, except to
the extent such violation constitutes an imminent and material threat to life or
property or exposes Landlord to material liability or criminal liability or
increases any costs which Landlord cannot fully recover from Tenant.
9.2Landlord's Obligations. During the Term, Landlord shall, at Landlord’s
expense, subject to reimbursement as an Operating Expense to the extent
permitted pursuant to Article 4 and Exhibit D, comply with all Applicable Laws
relating to the Property, the Building, and the Building Structure and the
Building Systems, including, but not limited to, Applicable Laws requiring any
physical modifications to the Premises (except to the extent of Tenant's
obligations pursuant to Section 9.1 above). Without limiting the generality of
the foregoing, Landlord shall, at its sole cost and expense, subject to
reimbursement as an Operating Expense to the extent permitted pursuant to
Article 4 and Exhibit D, cause the Building and the Property to comply with the
ADA, subject to Tenant’s obligations under Article 6. Landlord's obligations
hereunder include the obligation to comply with local building codes enacted
under the ADA to the extent required for Tenant to obtain and maintain a
certificate of occupancy or to comply with any enforcement action brought by a
governmental authority or private party. Landlord's obligation to comply with
Applicable Laws, at Landlord's expense, subject to reimbursement as an Operating
Expense to the extent permitted pursuant to Article 4 and Exhibit D, shall apply
to any corrective work to cure violations existing on the Commencement Date
(whether known or unknown to the parties). Notwithstanding the foregoing,
Landlord shall have the right to contest any alleged violation in good faith
(whether such alleged violation is asserted by a governmental authority or
private party), including, but not limited to, the right to apply for and obtain
a waiver or deferment of compliance, the right to assert any and all defenses
allowed by law and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by law, provided that (a) Landlord shall indemnify,
defend and hold Tenant harmless from and against all Claims relating to such
alleged violation, (b) Tenant's use and enjoyment of the Premises is not
adversely affected thereby and (c) after the exhaustion of any and all rights to
appeal or contest, make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment. Nothing
contained in this Section 9.2 shall be deemed to limit Tenant’s obligations
under Sections 6.2(e) or 9.1 with respect to the ADA.
9.3Environmental Matters.
(a)Landlord's Obligations. Landlord shall, at Landlord's expense, comply with
all Environmental Laws relating to the Property, the Building, the Building
Structure, the Building Systems, and the Premises (except for the obligations of
Tenant set forth in Section 9.3(b) below). Landlord shall give Tenant prompt
written notice of: (i) any incident in, on, or about the Premises, the Building
or the Property that would require the filing of a notice under any
Environmental Laws; (ii) any proceeding or inquiry by any governmental authority
with respect to the presence of any Hazardous Material in, on, under or about
the Property that might affect Tenant's use of or access to the Premises; (iii)
all Claims made or threatened by any third party against Landlord or the
Property relating to any loss or injury resulting from any Hazardous Material
in, on, or about the Property; and (iv) the discovery of any occurrence or
condition in, on, under or about the Property relating to environmental matters
that might affect Tenant's use of or access to the Premises. Upon Tenant’s
request at any time during the Term, Landlord shall provide to Tenant copies of
(i) any Building Asbestos O&M Plan, and (ii) any Phase I or Phase II reports for
the Property which have been obtained by Landlord on or after the Commencement
Date.
(b)Tenant's Obligations. Tenant shall, at Tenant's expense, comply with all
Environmental Laws and shall remediate, to the extent required by Environmental
Laws, all Hazardous Materials introduced into the Premises by Tenant during the
Term. Landlord agrees that Tenant shall have no obligation with respect to
Hazardous Materials that exist in the Premises or in, on, under or about the
Building or the Property as of the Commencement Date (whether known or unknown
to the parties) and Landlord, at Landlord's sole expense, shall be responsible
for remediating any such Hazardous Materials in accordance with all
Environmental Laws; provided, however, if, as part of any Alterations, Tenant
disturbs any asbestos that is in the Premises,

18

--------------------------------------------------------------------------------




Tenant must remediate or abate such asbestos in accordance with all Applicable
Laws (with such work to be supervised by Landlord, but Landlord may not charge
Tenant any fee or other costs for such supervision) and at Tenant's sole
expense. Tenant shall give Landlord prompt written notice of: (i) any incident
in, on, or about the Premises, the Building or the Property that would require
the filing of a notice under any Environmental Laws; (ii) any proceeding or
inquiry by any governmental authority with respect to the presence of any
Hazardous Material in the Premises; and (iii) all Claims made or threatened by
any third party against Tenant relating to any loss or injury resulting from any
Hazardous Material in the Premises. Tenant shall indemnify and hold Landlord and
Landlord’s employees harmless from and against all Claims arising from Tenant’s
breach of its obligations under this Section 9.3(b) or arising with respect to
the previously existing Oil Discharge, or breach of its representation with
respect thereto.
(c)Mold and Asbestos. If mold (in amounts greater than that occurring naturally
in the area) and/or asbestos containing materials ("ACMs") are found in the
Building or the Premises, to the extent such conditions were not created by
Tenant during the Term or any Extension Term, Landlord shall cause such mold
and/or ACMs to be remediated or abated in accordance with all Environmental Laws
as soon as is reasonably possible. If any such remediation or abatement
materially interferes with Tenant's ability to proceed with Tenant's Alterations
or Tenant's ability to conduct business in the Premises and Tenant actually does
not perform such Alterations or discontinues the conduct of business in the
Premises as a result thereof, then Tenant shall be entitled to a one-day tolling
of any of its obligations under this Lease for the space impacted, including,
but not limited to, its obligation to pay Base Rent and Additional Rent, for
each day Tenant is unable to proceed with any such work or conduct business in
the Premises, until such time as Landlord has caused such mold and/or ACMs to be
so remediated or abated; provided, however, that the foregoing shall not apply
to the extent that such remediation or abatement was triggered by Tenant’s
Alterations in the Premises and the foregoing provisions of this Section 9.3(c)
shall not be deemed to limit Tenant’s obligations to remediate or abate asbestos
disturbed by Tenant in connection with any Alterations performed or paid for by
Tenant pursuant to Section 9.3(b). Without limiting the foregoing remedy, and
provided such conditions were not created by Tenant during the Term, were not
known to Tenant to exist in the Building as of the Commencement Date and would
not have been discovered by Tenant in the operation of the Building prior to the
Commencement Date in the manner that a reasonably prudent owner would have
operated the Building, if as a result of such mold and/or ACM, Tenant is unable
to and in fact ceases to occupy twenty-five percent (25%) or more of the
rentable area of the Premises and Landlord fails to commence the remediation or
abatement within sixty (60) days from the earlier of (i) the date Tenant
notifies Landlord of the discovery of mold or ACMs in the Building or (ii) the
date Landlord actually learns of the mold or ACMs in the Building(provided that
such sixty (60) day period shall be extended, on a day-for-day basis, for any
delays in the issuance of governmental approvals or permits required to perform
the remediation or abatement work), or Landlord thereafter fails to diligently
pursue such remediation or abatement, then Tenant shall have the right to
terminate this Lease by providing Landlord with written notice of such
termination. At the request of Tenant, Landlord will provide to Tenant copies of
any environmental certification or verification of an asbestos-free environment.
Tenant shall also provide Landlord with all information in Tenant’s possession
or to which Tenant has ready access which is needed or appropriate for Landlord
to comply with its obligations under this Section 9.3, including that
appropriate for reporting to governmental and permitting authorities. Landlord
has advised Tenant that there is asbestos-containing material in the Building.
Attached hereto as Exhibit J is a disclosure statement regarding asbestos in the
Building. Tenant acknowledges that such notice complies with the requirements of
Section 25915 of the California Health and Safety Code.
(d)Energy Saving Measures; Environmental Incentives.
(i)Water Saving Fixtures. At Tenant’s sole costs and expense, Tenant shall have
the right, but not the obligation, at its sole cost and expense and in Tenant’s
sole discretion, to install water-saving fixtures, appliances and equipment,
such as low flow faucets and toilets and low flow or waterless urinals, and
other equipment that results in water conservation in the Premises or restroom
facilities located on any floor in the Building in which the Premises are
located.
(ii)Green Cleaning. There is currently in place at the Building a green cleaning
program (“Green Cleaning Program”). Landlord will maintain the existing Green
Cleaning Program in effect throughout the Term. All costs associated with such
Green Cleaning Program shall be included in Operating Expenses. Green Cleaning
Program shall include the minimum of 60% Sustainable Cleaning Products &
Materials.
(iii)Recycling. Landlord shall provide a recycling program at the Premises that
includes aluminum, plastic, glass, and corrugated cardboard material.
Receptacles for the above materials will be made available to Tenant within
reasonable distance of their workspaces (but in any event on each leased floor),
and emptied regularly by Landlord. All costs associated with such recycling
program shall be included in Operating Expenses.
(iv)Environmental Incentives and Carbon Credits. During the Term, including any
extensions thereof, Tenant shall be the exclusive owner of any environmental
incentives or carbon credits resulting from or attributable to the Premises.

19

--------------------------------------------------------------------------------




(v)Indoor Air Quality. Within six (6) months of the Commencement Date, all
maintenance contracts and tenant requirements within the Building shall specify
all paints, sealants and adhesives must meet the limitations and restrictions
concerning chemical components set by Green Seal Standard GS-11, Green Seal
Standard GS-03 or SCAQMD Rule 1113, whichever is applicable but Landlord shall
not be obligated to implement corrective measures with respect to any portions
of the Building in which green cleaning materials were not used prior to the
Commencement Date. Within such six (6) month period, Landlord shall take all
action necessary to cause all adhesives and sealants used in the interior of the
Complex not to exceed the VOC content limits of SCAQMD Rule #1168 and/or Green
Seal Standard GC-36. All costs incurred by Landlord in connection with the
foregoing shall be included in Operating Expenses.
(vi)ASHRAE 62.1. Landlord shall (at no additional cost or expense to Landlord)
endeavor to cause the Building to meet the performance criteria set forth in the
most recent version of ASHRAE Standard 62.1, provided, that, in no event shall
Landlord be deemed to be in default hereunder if the Building fails to meet such
criteria.
(vii)Non-Smoking. Landlord shall prohibit smoking within the Building and locate
any designated smoking areas outside, away from Building entrances, outdoor air
intakes, and operable windows.
(viii)Energy Star. To assist Tenant in keeping Tenant’s Energy Star scores
current and up-to-date, Landlord agrees to update, on a monthly basis, for those
utilities which Tenant does not directly pay the supplier, energy and facility
information in the US EPA Energy Star Portfolio Manager, and share the
Building’s information with the Tenant’s Energy Star Profile User Name of Bank
of America.
9.4LEED Certification. Landlord acknowledges that Tenant may elect to obtain
LEED Existing Building (EB) certification for the Premises. At no material cost
to Landlord, Landlord agrees to cooperate fully with Tenant to facilitate such
certification. In addition, subject to reimbursement by Tenant of the reasonable
costs incurred by Landlord (all such costs to be subject to Tenant’s prior
written approval), Tenant may elect, by written notice to Landlord, to require
Landlord to use all commercially reasonable efforts to obtain LEED certification
(or re-certification of any existing LEED certification) for the Building, at a
reasonable level specified by Tenant in its notice. If Landlord elects to pursue
LEED certification for the Building, Tenant agrees to cooperate fully, at no
material cost to Tenant, to facilitate such certification.
ARTICLE 10 - MANAGEMENT, SERVICES AND SPECIALTY SYSTEMS AND EQUIPMENT
10.1After-Hours HVAC. During the Term, Landlord shall provide overtime and
Sunday HVAC service (i.e. during times which are not Building Standard Hours) as
requested by Tenant in advance, at Landlord’s actual, Marginal Out-of-Pocket
cost paid to a third party provider, which cost would not have been incurred
except for Tenant’s request for such service (“Overtime HVAC”). Landlord agrees
that the cost of such Overtime HVAC shall not include any markup for profit,
overhead, or other non-cash charges, or any administrative costs or peak- demand
charges, except for a reasonable charge for accelerated depreciation
attributable to above-standard use (e.g. accelerated depreciation for the
Building HVAC equipment which is attributable to Building HVAC service which
Tenant requests in addition to Building Standard Hours).
10.2Supplemental HVAC. Supplemental Tenant shall have the option, but not the
obligation, to continue to maintain and operate its existing supplemental HVAC
systems in the Premises and to install new supplemental HVAC systems in the
Premises. Further, Tenant shall have the option either (a) to utilize any or all
of the Building’s chilled water capacity (not used by Landlord for Base Building
operations) at Landlord’s actual Marginal Out of Pocket cost (as described above
and in the Summary); or (b) to install any equipment necessary to supply a
sufficient quantity of chilled water to the Premises; and Tenant shall have the
right to connect the aforementioned equipment to the Premises through the
Building shafts and systems. Tenant shall bear all costs of the equipment and
installation. There shall be no rent or other payments due from Tenant for the
space occupied by any supplemental HVAC systems.
10.3Telecommunications Equipment. Tenant shall have the right to utilize and
access, at no cost to Tenant, any conduit space and/or vertical pathway required
in order to connect Tenant’s voice/data cabling between its leased floors in the
Building or to any permitted service provider. Landlord specifically approves of
and consents to Tenant’s current use of all conduit space and/or vertical
pathway space as of the Commencement Date. In the event that Building conduits
are insufficient for Tenant’s needs, Landlord shall permit the Tenant to
install, at Tenant’s cost and subject to availability in Landlord’s reasonable
discretion, additional conduits. Tenant shall have the right to encase any riser
cabling in new conduit and the right to install armored cabling. The sharing of
conduits between service providers or future tenants, if any, shall not be
permitted. Tenant will also require the right to determine which provider Tenant
elects and require that Landlord grant free Building access to such provider.
Tenant shall have the exclusive right, at no material cost to Tenant, to utilize
for cabling and data switch purposes, all of the Building risers. In addition,
Tenant shall have the exclusive right to use all of the equipment rooms
throughout the Building (“TR”) for installation and operation of data/telecom
equipment, for access to the Telecom Riser and in order to repair, replace
and/or maintain (at Tenant’s sole cost and expense) certain personal property
infrastructure of Tenant’s which services Tenant’s critical systems, including
the right to secure its data equipment therein with either cage or cabinet. In
addition, throughout the Term Tenant will always have the right, at all times,
to the exclusive use of the Base Building Generator System. In no event

20

--------------------------------------------------------------------------------




shall Landlord be responsible for the cost to repair, maintain or replace any of
Tenant’s data/telecom equipment, including, including without limitation,
cabling for the same.
Tenant shall have the right at all times to access and to the exclusive use of
all Network Point of Presence rooms (“NETPOP”) wherever located in the Building
and to all Automatic Transfer Switches (“ATS”) wherever located in the Building,
provided that Tenant shall be solely responsible for the repairs, maintenance,
and replacement of the same at Tenant’s sole cost and expense.
In the event Tenant has unsecured telecommunications equipment and/or cabling
anywhere in the Building, at Tenant’s option Tenant may use commercially
reasonable efforts to secure such equipment and/or cabling. During any period of
time as such equipment and/or cabling remains unsecure, Landlord shall
coordinate access to the areas where such equipment is located with Tenant and
in accordance with Tenant’s security procedures.
So long as Tenant leases the entire Building, Landlord will request Tenant’s
prior approval (which approval shall not be unreasonably withheld, conditioned
or delayed) of any work activity in the Building riser shafts or pathways, per
Tenant’s 100% Uptime Protocols, as defined and described in Rider One. If Tenant
no longer leases the entire Building, Landlord will provide Tenant written
notice at least two (2) Business Days prior to doing any work in the riser
space.
10.4Generators. Subject to Applicable Laws, Tenant shall be permitted, at
Tenant’s sole cost and expense, to continue to make exclusive use of the
existing Base Building Generator System in the same manner in which Tenant used
such system prior to the Commencement Date.
Pursuant to the 100% Uptime Protocol set forth as Rider One, Landlord shall
perform any maintenance, repair or construction work involving all critical
Building Systems (Base Building Generator System, central plant and fire/life
safety systems) in accordance with Tenant’s maintenance specifications and
advance notification procedures.
At Tenant’s option, Landlord will make a reasonable amount of space available to
Tenant for Tenant to install, at Tenant’s expense, its own emergency generator,
along with reasonable conduit and riser space in Core Areas to connect it to the
Premises.
10.5Not Used.
10.6Certain Tenant-Owned Specialty Improvements. Tenant, at Tenant's expense,
shall own, maintain, repair and operate (and have exclusive use of any rooms in
which they are located) to keep them in the condition desired by Tenant and, if
Tenant elects to do so, in Tenant’s sole discretion, replace the uninterruptible
power supply ("UPS") systems, power distribution units ("PDUs"), computer room
air conditioning ("CRAC") units, the FM 200 systems located in or serving the
Premises and all Excluded Assets, as defined in the Purchase Agreement. Landlord
will operate, repair and maintain, and replace, as needed, the monitoring system
(“BMS”) for the Building. Landlord acknowledges that the alert messages for all
Building systems may currently be a part of the BMS. Tenant shall have the right
to elect either (x) to keep the alert messages part of the BMS, with the alert
messages being sent to Tenant’s designated representative (it being understood
and agreed that Landlord shall have no liability whatsoever for the alert
messaging system and/or the failure of messages to be sent to Tenant), or (y) at
Tenant’s expense, to separate the alert messages that are currently part of the
BMS into a separate system operated by Tenant. Landlord further agrees that
Tenant shall have the right, at Tenant’s expense and subject to Landlord’s
reasonable prior approval of the work, to have Tenant’s selected vendor install
additional monitoring stations to the Building BMS system to monitor certain
status of Tenant’s assets. Tenant will be solely responsible for reviewing the
results from any such added monitoring stations. If Tenant elects to add such
additional monitoring stations, then Landlord will notify Tenant at least three
(3) business days (except in the event of an emergency) prior to taking the
Building BMS system “off-line” for repairs, maintenance or any other reason.
Nothing contained in this Section 10.6 shall be deemed to limit Landlord’s right
to approve Alterations pursuant to Section 6.1 above.
10.7Janitorial, Trash Removal and Recycling Services. Landlord, as part of
Operating Expenses, shall provide janitorial services in the Premises and
arrange for trash removal and recycling services from the Premises in accordance
with the specifications attached hereto as Exhibit E. Notwithstanding the
foregoing, Tenant shall have the right, but not the obligation, to engage its
own janitorial service provider for all or portions of the Premises; if Tenant
elects to provide its own janitorial services to the Premises, Tenant shall
provide Landlord with not less than sixty (60) days prior written.
10.8Window Washing. Landlord shall cause exterior windows of the Premises and
the interior side of exterior windows in the Premises to be cleaned at least
twice annually.
10.9Building Core Areas. Tenant shall continue to be entitled to exclusive use
of the MPOE room and Alternate MPOE room in the Building, at all times, and
shall be entitled, in its sole discretion, to arrange for telecommunications
services from one or more providers. Tenant shall be entitled to (a) the
exclusive use of all janitorial closets in high security areas of the Premises
designated by Tenant, (b) the exclusive use of all electrical and
telecommunications closets on floors leased exclusively to Tenant, and (c) the
exclusive use of all Building risers and all Network Equipment Room (“NER”),
Network Equipment Room/PBX (“NER/PBX”) and Frame/Demarc (“Frame/Demarc”) rooms
wherever located in the Building.

21

--------------------------------------------------------------------------------




10.10Building Standard Services. Landlord shall furnish to Tenant while this
Lease remains in full force and effect, services of types and at levels and in
amounts similar to the services provided in Comparable Buildings and as more
particularly described below:
(a)hot and cold water at those points of supply provided for general use of
tenants in the Building;
(b)HVAC services during Building Standard Hours adequate to maintain normal
temperatures in the Building (i) in the summer between 72° and 75° Fahrenheit at
all times and (ii) in the winter months between 70° and 74° Fahrenheit at all
times.
(c)electric lighting service for the Building and Building parking facilities;
(d)janitorial service as described in Section 10.7 above (unless Tenant elects
to provide the same in accordance with Section 10.7 above);
(e)intentionally deleted;
(f)electrical current to the Premises at the levels being provided immediately
prior to the Commencement Date to operate (i) typewriters, voice writers,
calculating machines, personal computers, copying machines, printers and other
machines of similar low voltage electrical consumption (120/208 volts, single
phase), and (ii) lighting and equipment of standard high voltage electrical
consumption (277/480 volts, single phase);
(g)Replacement of Building standard florescent and incandescent lighting;
(h)non-exclusive passenger elevator service to each floor of the Building
through not less than one (1) cab twenty-four (24) hours per day (and such cab
shall not be taken out of service at any time during Building Standard Hours for
non-emergency repairs and maintenance);
(i)repairs and maintenance as described in Article 8;
(j)grounds care, including the sweeping of walks and parking areas and the
maintenance of landscaping in an attractive manner;
(k)general management, including supervision, inspections and management
functions; and
(l)pest control services.
10.11Additional Services. Tenant agrees to pay within forty-five (45) days
following receipt of Landlord's invoice therefor, all actual, reasonable and
documented Marginal Out of Pocket costs (including additional staffing costs to
the extent necessary to provide such Additional Services) incurred by Landlord
from time to time in providing all services supplied to or used by Tenant in
excess of or in addition to those services which Landlord agrees to provide to
Tenant in accordance with Exhibit E (said excess and additional services are
referred to as "Additional Services") and except as hereinafter provided in this
Section 10.10. Landlord shall provide to Tenant, upon request by Tenant,
Additional Services requested by Tenant to the extent same can be provided by
the Building Systems (without the need for any upgrades to the same), provided,
that Tenant shall be solely responsible for any additional costs attributable to
such Additional Services (and for reasonably calculated accelerated depreciation
to the Building HVAC equipment which is attributable to Tenant's use of
after-hours HVAC service). At Tenant’s request and at Tenant’s sole expense,
Landlord will provide an on-site engineer 24 hours per day, 7 days per week.
Landlord shall charge Tenant, and Tenant shall pay Landlord, for such Additional
Services, an amount equal to the actual Marginal Out of Pocket costs incurred by
Landlord to provide such Additional Services and any such accelerated
depreciation as provided above. Such Additional Services shall be available upon
request to Landlord's property manager by an authorized representative of
Tenant; provided, however, that the provision of certain Additional Services
(e.g. security services) may require such reasonable advance notice as shall be
specified by Landlord's property manager from time to time. If Tenant needs
Additional Services and the same may not be provided by utilization of the
existing Building Systems, Tenant, at Tenant's sole expense, may install such
additional equipment as Tenant needs to obtain such Additional Services, subject
to and conditioned upon the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.
ARTICLE 11 - ASSIGNMENT AND SUBLETTING
11.1Rights of Assignment and Sublease. Tenant shall not sublet the Premises or
any part thereof, or transfer or assign, either directly or indirectly, this
Lease, without the prior written consent of Landlord, which shall be obtained
pursuant to the procedures set forth in Section 11.2 below. For purposes of this
Lease, the term “transfer” shall also include (i) if Tenant is a partnership,
the withdrawal or change, voluntary, involuntary or by operation of law, of more
than fifty percent (50%) or more of the partners, or transfer of more than fifty
percent (50%) or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter), (A)
the dissolution, merger, consolidation or other reorganization of Tenant or (B)
the sale or other transfer of an aggregate of more than fifty percent (50%)

22

--------------------------------------------------------------------------------




or more of the voting shares of Tenant (other than to immediate family members
by reason of gift or death), within a twelve (12)-month period, or (C) the sale,
mortgage, hypothecation or pledge of an aggregate of more than fifty percent
(50%) or more of the value of the unencumbered assets of Tenant within a twelve
(12)-month period. Notwithstanding the foregoing, Tenant shall have the right,
without the consent of Landlord, but with notice to Landlord within ten (10)
days after the applicable assignment or sublease, which notice must include
information that demonstrates that the assignment or sublease meets one or more
of the following requirements, to assign this Lease or to sublet all or any
portion of the Premises to (i) any Affiliate of Bank of America, N.A., (ii) any
Person that acquires substantially all of the assets of Bank of America, N.A.,
(iii) any Person into which Bank of America, N.A. is merged, (iv) any Person
resulting from a consolidation of Bank of America, N.A. with some other Person,
and (v) and any entity that includes some or all of the employees, assets or
businesses then being operated at the Premises, regardless of whether Bank of
America, N.A. retains any ownership interest therein, which is required to be
divested or spun off by Tenant as the result of a direct and specific
requirement of a governmental agency (each, a "Permitted Transferee"), provided
that (i) Tenant is not in default, beyond the applicable notice and cure period,
and such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (iii) such Permitted Transferee shall be of a
character and reputation consistent with the quality of the Building, (iv) if,
after a transfer to a Permitted Transferee, the original Tenant herein ceases to
exist or as an independent entity then, such Permitted Transferee must have a
tangible net worth (not including goodwill as an asset) computed in accordance
with generally accepted accounting principles at least equal to or greater than
One Billion Dollars ($1,000,000,000.00), (v) no assignment or sublease relating
to this Lease, whether with or without Landlord's consent, shall relieve Tenant
from any liability under this Lease, and (vi) the liability such Permitted
Transferee under either an assignment or sublease shall be joint and several
with Tenant. In no event shall an assignment of this lease other than to a
Permitted Transferee be permitted to any assignee that does not at the time of
assignment have a net worth greater than One Billion Dollars ($1,000,000,000.00)
and a BBB-rating or better from Standard & Poor’s, or an equivalent rating from
a comparable rating agency. Landlord shall not unreasonably withhold, condition
or delay Landlord's consent to any proposed subletting or assignment in
accordance with the terms of this Article 11.
Landlord shall have no recapture rights in the event of an assignment or
subletting. Upon the request of Tenant or any subtenant, Landlord shall provide
estoppel certificates to any assignee or subtenants in accordance with Article
25. If any assignment or sublease by Tenant shall be entered into primarily to
circumvent the requirement for Tenant to obtain Landlord’s consent and,
following such assignment or sublease, the applicable assignee or subtenant
shall cease to be Permitted Transferee as to Bank of America, N.A., Landlord
shall have the right to terminate and void the applicable assignment or
sublease.
11.2Consent to Assignment or Sublease. If Tenant requests Landlord's consent to
an assignment of this Lease or subletting of all or any portion of the Premises,
Tenant shall submit to Landlord written notice ("Transfer Notice"), at least
thirty (30) days prior to the date on which Tenant desires such assignment or
sublease to become effective, containing the following information: (i) the name
of the proposed assignee or sublessee; (ii) the nature of the business of the
proposed assignee or sublessee, and its proposed use of the Premises; (iii) the
material economic terms of the proposed transaction; (iv) the proposed
commencement date, term, and rentable square feet of the subject space; and (v)
such other information as Landlord may reasonably request. No later than twenty
(20) days after Landlord's receipt of Tenant's notice, Landlord shall provide
Tenant written notice of its approval or disapproval of the proposed
transaction. In the event Landlord disapproves of such assignment or sublease,
Landlord shall provide Tenant a reasonably detailed explanation of the grounds
upon which Landlord has withheld its consent, which grounds may only be that the
person or entity is not (because of the likelihood of picketing and protests,
substantial allegations of criminal activity, or substantial adverse publicity
or the like, including any governmental entity that poses a material security
risk to the operation of Building or Tenant or is of a nature that regular
visits by the public are anticipated) of a character consistent with the
operation of a Class A multi- tenant office building in the Simi Market. The
availability of comparable space for the account of Landlord shall not
constitute reasonable grounds for disapproval. If Landlord does not provide
written notice of approval or disapproval of the proposed assignment or sublease
prior to the expiration of said twenty (20) day period, then Landlord shall be
deemed to have approved the assignment or sublease described in Tenant's notice
if it fails to respond to a second notice given by Tenant after the expiration
of such twenty (20)-day period reciting that Landlord’s failure to respond
within ten (10) days thereof shall constitute deemed approval. Tenant shall
deliver a copy of any assignment or sublease to Landlord promptly after full
execution thereof. If Tenant shall fail to consummate the contemplated
assignment or sublease within ninety (90) days following delivery of the
Transfer Notice to Landlord, then Tenant shall be obligated to deliver a new
Transfer Notice in connection with the proposed assignment or sublease, and the
process shall be repeated until the assignment or sublease shall be signed
within the time and on the terms required. In no event shall Landlord have the
right to recapture the subject space. Whether or not Landlord consents to any
proposed subletting, assignment or transfer, Tenant shall pay Landlord's review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord, within thirty (30) days after written
request by Landlord, but Tenant's obligation shall not exceed $2,000.00 in
connection with any sublease request or $25,000.00 in connection with any
assignment request.
11.3Assignment and Subletting - Splitting of Assignment/Sublease Profits. In
addition, in the case of any assignment or subleasing as to which Landlord may
consent or is otherwise permitted hereunder (i.e. other than to a Permitted

23

--------------------------------------------------------------------------------




Transferee), such consent shall be upon the express and further condition,
covenant and agreement, and Tenant hereby covenants and agrees that, in addition
to the Base Rent, and Additional Rent, fifty percent (50%) of the
"Assignment/Sublease Profits" (hereinafter defined), if any, shall be paid to
Landlord. The "Assignment/Sublease Profits" shall be the excess, if any, of (a)
the "Assignment/Sublease Net Revenues" as hereinafter defined over (b) the Base
Rent and Additional Rent (in the case of an assignment) or the portion of the
Base Rent and Additional Rent attributable to the sublet space (in the case of a
sublease). The "Assignment/Sublease Net Revenues" shall be the fixed rent,
additional rent and all other charges and sums payable either initially or over
the term of the sublease or assignment plus all other payments or concessions
having ascertainable monetary value given by such assignee or subtenant to
Tenant as specific consideration for such subletting or assignment in lieu of
rent or customary forms of additional rent, less the reasonable out-of- pocket
costs of Tenant incurred in such subleasing or assignment (the definition of
which shall include but not necessarily be limited to attorney's fees, marketing
expenses, rent concessions, brokerage commissions, and alteration costs or
allowances in the space to be sublet (or attributable to any of the Premises in
the case of an assignment) and with respect to which Tenant has provided
Landlord with evidence reasonably documenting the same. All payments of the
Assignment/Sublease Profits due Landlord shall be made within ten (10) days of
receipt of same by Tenant; provided, however, that Tenant shall be entitled to
recover its reasonable costs as aforesaid prior to sharing the
Assignment/Sublease Profits with Landlord.
11.4Sublease Subject to Lease. All subleases shall by their terms be subject and
subordinate to this Lease as amended from time to time, and no consent by
Landlord to a sublease shall be deemed in any manner to be a consent to a use
not permitted under this Lease.
11.5No Release of Tenant. Notwithstanding the giving by Landlord of its consent
or approval to any assignment or sublease as provided in this Article 11, or any
language contained in such assignment or sublease to the contrary, or any
assignment made without Landlord’s consent, except to the extent this Lease or
any obligation or liability of Tenant hereunder is expressly terminated or
released in writing by Landlord, Tenant (i.e. Original Tenant and any successor
thereto) shall not be relieved of any of Tenant's obligations or covenants under
this Lease and shall remain fully and primarily liable hereunder.
11.6Consent Limited to Instant Transaction. Any consent or approval by Landlord
to a particular assignment, sublease or other transfer shall not constitute
Landlord's consent or approval to any other or subsequent assignment, sublease
or other transfer, and any proposed assignment, sublease or other transfer by an
assignee, sublessee or transferee of Tenant shall be subject to the provisions
hereof as if it were a proposed assignment, sublease or other transfer by
Tenant.
11.7Landlord's Right to Assign. Landlord shall have the right to sell, encumber,
convey, transfer, or assign any of its rights and obligations under this Lease
to any entity that acquires Landlord's interest in the Building, subject to the
terms set forth below in this Section 11.7 and Article 23. Any such sale,
encumbrance, conveyance, transfer or assignment shall be subject and subordinate
to this Lease, except to the extent of any subordination of this Lease pursuant
to Article 18. In the event Landlord sells, encumbers, conveys, transfers, or
assigns any of its rights and obligations under this Lease to any entity that
acquires Landlord's interest in the Building, at Tenant’s request, Landlord
shall cause such acquiring entity to execute a certificate in favor of Tenant in
a form reasonably satisfactory to Tenant, providing for representations and
warranties regarding ERISA and Sanctions.
11.8Occupancy By Others. Tenant may allow any person or company that is a client
of Tenant or that is providing services to Tenant or one of Tenant's clients to
occupy portions of the Premises, without Landlord's consent and without such
occupancy being deemed an assignment or subleasing, as long as such relationship
was not created as a subterfuge to avoid the obligations set forth in this
Article 11.
11.9No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation of this Lease, shall not work a merger, and shall, at the
option of Landlord, terminate all or any existing subleases or subtenancies
(unless Landlord at the time of its approval of any sublease or subtenancy has
previously agreed that said subtenant may remain in the Premises upon any such
surrender), or may, at the option of Landlord, operate as an assignment to it of
Tenant's interest in any or all such subleases or subtenancies.
ARTICLE 12 - INDEMNIFICATION; INSURANCE
12.1Indemnification.
(a)Tenant's Indemnification Obligation. Tenant shall, at its expense, indemnify,
defend, and hold harmless Landlord and Landlord's direct or indirect members,
shareholders, employees, principals, affiliates, directors, officers, partners,
and trustees (collectively, including Landlord, "Landlord Indemnified Parties")
from and against any and all Claims arising out of or in connection with (i) any
cause in, on or about the Premises (including, without limitation, Tenant's
installation, placement and removal of Alterations, improvements, fixtures
and/or equipment in, on or about the Premises), (ii) the negligence or willful
misconduct of Tenant or Tenant's employees agents or contractors in, on, or
about the Property; or (iii) a breach or default by Tenant under this Lease;
provided, however, that Tenant shall not be required to indemnify, defend or
hold harmless Landlord

24

--------------------------------------------------------------------------------




or Landlord Indemnified Parties from Claims to the extent caused by the
negligence or willful misconduct of Landlord, any Landlord Indemnified Parties
or Landlord's employees or agents.
(b)Landlord's Indemnification Obligation. Landlord shall, at its expense,
indemnify, defend and hold harmless Tenant and Tenant's directors, officers,
partners, and trustees (collectively, including Tenant, "Tenant Indemnified
Parties") from and against any and all Claims arising out of or in connection
with (i) any activity, work, or thing done or allowed by Landlord in, on, or
about the Property, (ii) the negligence or willful misconduct of Landlord or
Landlord's employees or agents in, on, or about the Property, or (iii) a breach
or default by Landlord under this Lease; provided, however, that Landlord shall
not be required to indemnify, defend or hold harmless Tenant Indemnified Parties
from Claims to the extent caused by Tenant exercising its rights under this
Lease or by the negligence or willful misconduct of Tenant, any Tenant
Indemnified Parties, any Tenant Parties or their respective employees, agents or
contractors.
(c)General Provisions. The foregoing indemnification obligations of Landlord and
Tenant shall survive a period of five (5) years from the expiration or earlier
termination of the Term. Notwithstanding Section 12.1(a) above, (i) to the
extent any damage or repair obligation is covered or required to be covered by
insurance obtained by Landlord, then Tenant shall be relieved of its indemnity
obligation up to the amount of the insurance proceeds which Landlord is entitled
to receive and (ii) to the extent any damage or repair obligation is covered or
required to be covered by insurance obtained by Tenant, then Landlord shall be
relieved of its indemnity obligation up to the amount of the insurance proceeds
which Tenant is entitled to receive. Tenant's agreement to indemnify, defend and
hold harmless Landlord Indemnified Parties pursuant to this Section 12.1, and
Landlord's agreement to indemnify, defend and hold harmless Tenant Indemnified
Parties pursuant to this Section 12.1, are not intended to and shall not relieve
any insurance carrier of its obligations under policies required to be carried
by Landlord or Tenant, respectively, pursuant to this Lease (or such broader
coverage as Landlord may have in effect) to the extent that such policies cover
the results of such acts, omissions or willful misconduct. If Landlord or Tenant
has been or at any time hereafter is granted the right to self-insure or if
either party breaches this Lease by its failure to carry required insurance,
such failure shall automatically be deemed to be a covenant and agreement by
Landlord or Tenant, as applicable, to self-insure to the full extent of such
required coverage, with full waiver of subrogation. All of the provisions set
forth herein are subject to the provisions of Section 12.3 and Section 12.4.
12.2Insurance.
(a)Tenant's Insurance. Tenant shall have the following insurance obligations:
(i)Liability Insurance. Tenant shall obtain and keep in full force a policy of
broad form commercial general liability and property damage insurance under
which Tenant is named as the insured and Landlord, Landlord's property
management company, if any, and any mortgagees (whose names shall have been
furnished to Tenant) are named as additional insureds. Tenant shall also obtain
and keep in full force a policy of workers’ compensation insurance with
statutory limits in accordance with Applicable Laws. The minimum limits of
liability shall be a combined single limit with respect to each occurrence of
not less than Five Million Dollars ($5,000,000.00).
(ii)Tenant's Right to Self-Insure. Notwithstanding anything to the contrary
contained in this Lease, for so long as Tenant is Original Tenant or a successor
or Affiliate of Original Tenant, Tenant shall have the right to self-insure for
all insurance required to be carried by Tenant under this Lease, provided that
during any such period Tenant has (and if Tenant is no longer Bank of America,
N.A. or a Permitted Transferee, shall certify to Landlord that it has) a net
worth of at least Two Hundred Fifty Million Dollars ($250,000,000) and how such
entity qualifies as an Affiliate of Original Tenant (if applicable).
(iii)Subtenant's Insurance. Landlord shall not require a subtenant to carry the
same insurance as Tenant is required to carry under this Lease. Instead, the
insurance requirements imposed by Landlord in connection with any sublease
requiring Landlord's consent shall be reasonably modified based upon the size
and use of the subleased premises, consistent with the insurance requirements
imposed upon similar subtenancies by institutional landlords of comparable
multi-tenant office buildings in the Simi Market.obligations:
(b)Landlord's Insurance.    Landlord shall have the following insurance
Landlord shall obtain and keep in full force at all times a special form
causes-of- loss ("all risk") property insurance policy covering one hundred
percent (100%) of the full replacement cost valuation of the Building, including
all leasehold improvements and Alterations (but only if Landlord has consented
thereto), and Landlord's personal property, including its business papers,
furniture, fixtures and equipment (subject in all cases to commercially
reasonable deductibles) in the event of fire, lightning, windstorm, vandalism,
malicious mischief and all other risks normally covered by special form "all
risk" property insurance policies carried by institutional landlords of
comparable multi-tenant office buildings in the Simi Market. Landlord shall also
obtain and keep in full force the following insurance: (i) a policy of broad
form commercial general liability and property damage insurance with a combined
single limit with respect to each occurrence of not less than Five Million
Dollars ($5,000,000), which policy shall name Tenant as an additional insured
but only with respect to events arising on the Property; (ii) workers'
compensation insurance in accordance with Applicable Laws and Employer's
Liability insurance in amounts and

25

--------------------------------------------------------------------------------




with deductibles comparable to the insurance being carried by institutional
landlords of comparable multi-tenant office buildings in the Simi Market; and
(iii) rental income/loss insurance for a commercially reasonable period.
(c)Insurance Criteria. All the insurance required to be maintained by Tenant and
Landlord under this Lease shall:
(i)Be issued by insurance companies with a financial rating of at least A-VII
for any property insurance and A-VII for any liability insurance as rated in the
most recent edition of Best's Insurance Reports;
(ii)Be issued as a primary policy (except that Tenant’s insurance on its
property shall be primary as to Landlord’s liability policy and Landlord’s
insurance on its property shall be primary as to Tenant’s liability policy);
(iii)Require prior written notice from the insurance company to both parties and
to Landlord’s lender before cancellation, with such notice being in accordance
with the time frames outlined in the policy;
(iv)With respect to property loss or damage, a waiver of subrogation must be
obtained, as required by Section 12.4; and
(v)Be occurrence-based coverage.
Notwithstanding the foregoing, all of the insurance requirements set forth
herein on the part of Tenant or Landlord to be observed may be satisfied by a
blanket insurance policy insuring all or most of Tenant's or Landlord's
facilities, and provided that the coverage attributable to the Premises and the
Building under such blanket insurance policy equals or exceeds the applicable
requirements set forth in this Lease.
(d)Evidence of Coverage. Upon request, Landlord and Tenant shall each furnish
the other with certificates of insurance evidencing the insurance coverages
required hereunder and in the case of insurance by Tenant, naming Landlord (and
Landlord's property manager and mortgagees, or Tenant, as applicable), as
additional insureds with respect to the commercial general liability policies.
12.3Assumption of Risk/Waivers of Subrogation/Minimization of Duplication of
Insurance Coverage/Limitations on Liability and Damages. The purpose of this
provision is to allow Landlord and Tenant to allocate and assume certain risks
to coincide with insurance coverages required to be maintained pursuant to the
terms of this Lease. Landlord and Tenant recognize the benefit that each will
receive from the waivers of subrogation each is required to obtain pursuant to
this Section 12.3 and Section 12.4 below and that there are significant
advantages to each in connection with minimizing duplication of insurance
coverage. Landlord and Tenant further agree to accept and place certain
limitations on each other’s respective liabilities and responsibility for
damages to coincide with required insurance coverages.
12.4Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by insurance carriers to the extent above provided, and
Landlord and Tenant hereby agree to look solely to, and seek recovery only from,
their respective insurance carriers in the event of a property loss which is of
a nature that such coverage is agreed to be provided hereunder or would have
been covered by a so called "all risk" policy, whether or not such insurance is
actually maintained. The parties each hereby waive all rights and claims against
each other for such losses, and waive all rights of subrogation of their
respective insurers. The parties agree that their respective insurance policies
are now, or shall be, endorsed such that the waiver of subrogation shall not
affect the right of the insured to recover thereunder. Notwithstanding the
foregoing, in the event Tenant elects to self-insure with respect to property
losses, this provision shall apply fully to Tenant so that Tenant waives all
claims with respect to property losses that would be covered by Tenant’s
insurance if Tenant carried customary ISO “Causes of Loss - Special Form”
coverage in an amount equal to the full replacement cost of Tenant’s property.
ARTICLE 13 - DAMAGE OR DESTRUCTION
13.1Cost of Repairs; Time to Complete Repairs.
(a)Minor Damage. If all or any portion of the Premises, or any portion of the
Building necessary to provide access or services to the Premises, or any portion
of the parking garage serving the Building is damaged or destroyed by fire,
earthquake, explosion, flood, wind, or other event of a sudden, unexpected or
unusual nature ("Casualty"), and Landlord reasonably estimates that the time
required to Restore such damaged portion of the Building (the "Damaged Area")
will not exceed one hundred eighty (180) days after the date of the Casualty
("Minor Damage"), then Landlord shall diligently Restore the Damaged Area in
accordance with the provisions of Section 13.5 below, and this Lease shall
continue in full force and effect as to the entire Premises, subject to an
abatement of Base Rent and Additional Rent as set forth in Section 13.6 below.
(b)Major Damage. If Landlord reasonably estimates that the time required to
Restore the Damaged Area will exceed one hundred eighty (180) days after the
date of the Casualty, then within ten (10) business days after the date of the
Casualty, the parties shall mutually designate a construction manager with at
least ten (10) years’ experience in comparable high rise office construction in
the Simi Market. If the parties cannot mutually agree upon such a construction
manager within said

26

--------------------------------------------------------------------------------




time period, the parties shall promptly obtain from AAA or its successor
organization a list of five (5) individuals so qualified to act as construction
manager. Within three (3) business days after receipt of said list, each party
may strike from the list not more than two (2) individuals. If, as a result of
the elimination of prospective construction manager candidates, only one (1)
individual remains on the list, such individual shall serve and act as
construction manager; if more than one (1) individual remains on the list,
Landlord and Tenant shall select a construction manager from among those
individuals so remaining by lot. Within forty-five (45) days after selection, or
as soon thereafter as reasonably practicable, the construction manager shall
concurrently provide in writing to Landlord and Tenant his or her determination
(the "Construction Manager's Determination") of (i) the time reasonably required
after the date of the Casualty to Restore the Damaged Area, including the time
required to Restore damaged portions of the Premises, set forth on a
floor-by-floor basis (the "Time Estimate") and (ii) the total cost to complete
the Restoration, accompanied by a detailed line item cost breakdown of trades,
materials, and appropriate contingency reserves, including the cost required to
Restore the damaged portions of the Premises, set forth on a floor-by-floor
basis (the "Cost Estimate"). The construction manager shall consider as part of
his or her evaluation, the period of time necessary to obtain required approvals
of any lender and insurer, to obtain applicable permits from governmental
authorities, and to engage contractors, as well as the amount of time reasonably
required for construction. Within three (3) business days after Landlord's
receipt of the Construction Manager's Determination, Landlord shall notify
Tenant in writing whether and to the extent loss of the Damaged Area is covered
by insurance maintained by Landlord or required to be maintained by Landlord
pursuant to Section 12.2 above.
13.2Casualty.
(a)Termination Rights. If a Casualty damages the Premises or any portion of the
Building necessary to provide access or services to the Premises or any portion
of the parking areas serving the Building, then Landlord shall diligently
Restore the Damaged Area in accordance with Section 13.5 below; provided,
however, that if the Time Estimate to repair any such damage, as set forth in
the Construction Manager's Determination, shall exceed fifteen (15) months, then
each party shall have the right to terminate this Lease by giving written notice
of such termination to the other party within thirty (30) days after receipt of
the Construction Manager's Determination. In addition, if (i) more than
twenty-five percent (25%) of the rentable area of the Premises is damaged by
Casualty and the Time Estimate of the Construction Manager’s Determination
exceeds nine (9) months, or (ii) more than ten percent (10%) of the parking
areas serving the Building which are, in Tenant’s reasonable discretion,
necessary for the operation of Tenant’s business in the Premises, shall be
damaged by an Insured Casualty, then either party shall have the right to
terminate this Lease in its entirety by written notice given to the other within
thirty (30) days after receipt of the Construction Manager's Determination.
Notwithstanding the foregoing, if Landlord notifies Tenant, within thirty (30)
days of the Casualty, that Landlord will restore the damaged parking areas
within nine (9) months following the Casualty (and will provide temporary
parking to Tenant within a three (3) mile radius of the Building and shuttle
service to the Building until the parking area is restored), then Tenant’s
termination option shall be deemed voided and the Lease will remain in effect,
subject to Landlord properly restoring the damaged parking area within the nine
(9) month period.
(b)Restoration. If neither party delivers a termination notice within said
thirty (30) day period pursuant to Section 13.2(a) above, then Landlord shall
diligently Restore the Damaged Area in accordance with Section 13.5 below, and
this Lease shall continue in full force and effect, subject to the abatement
provisions of Section 13.6 below.
13.3Intentionally Deleted.
13.4Damage Near End of Term. In addition to the other termination rights granted
to the parties under this Article 13, in the event of any casualty for which
Landlord is otherwise required to undertake Restoration, if the Construction
Manager's Determination indicates that, after Restoration is completed, fewer
than twelve (12) months shall remain in the Term ("Insufficient Term"), then
each party shall have the right to terminate this Lease by providing written
notice of such termination to the other party within thirty (30) days after
receipt of the Construction Manager's Determination. Notwithstanding the
preceding sentence, if the Casualty occurs more than twelve (12) months prior to
the end of the Term and Landlord terminates this Lease based solely on an
Insufficient Term, and, as of the date of the Casualty an unexpired Extension
Option exists under this Lease, then Tenant shall have the right, in its sole
discretion, and notwithstanding any contrary provision in Section 2.2 regarding
the time period for exercise of an Extension Option, to cause rescission of such
termination by giving written notice to Landlord of Tenant's exercise of the
applicable Extension Option within thirty (30) days after receipt of Landlord's
termination notice. If Tenant so exercises an Extension Option, Landlord shall
Restore the damage, subject to the other provisions of this Article 13.
13.5Repair of Damaged Area.
(a)Landlord Restoration. If this Lease is not terminated pursuant to the
foregoing provisions of this Article 13, Landlord shall obtain all necessary
governmental permits and approvals and shall diligently complete Restoration of
the Damaged Area of the Premises that remains subject to this Lease, including
all of the tenant improvements and Alterations located within the portions of
the Premises to be restored, whether such improvements were made or paid for by
Landlord or Tenant or any person claiming under Tenant, together with all other
areas of the Building that affect Tenant's use or occupancy of the Premises,
including the parking areas. All Restoration shall be performed in a good and
workmanlike manner, free from material defects, and in accordance with all
Applicable Laws in effect at the time of Restoration. If Tenant shall continue
to occupy any portion

27

--------------------------------------------------------------------------------




of the Premises during Restoration, such Restoration shall be performed in a
manner so as to not unreasonably interfere with Tenant's use of the Premises.
Landlord shall keep Tenant apprised of the progress of Restoration and shall
give Tenant at least thirty (30) days' prior written notice of the date of
substantial completion of Restoration.
(b)Tenant Election to Perform Certain Restoration. Notwithstanding Section
13.5(a) above, if Landlord elects or is required to Restore the Damaged Area,
Tenant may elect by written notice to Landlord given no later than thirty (30)
days prior to the commencement of Restoration, to perform the Restoration work
or portions thereof affecting any specialty improvements in the Premises,
including but not limited to, Tenant's cash vault, UPS Systems, PDUs, CRAC
Units, and halon/EPO systems. In such event, Landlord shall make available to
Tenant, during the course of construction, upon submission of monthly draw
requests accompanied by industry standard supporting documentation, the
applicable insurance proceeds or otherwise fund the reasonable cost of Restoring
the Damaged Area affecting the specialty improvements, to the extent Landlord is
otherwise obligated to pay for such Restoration pursuant to this Article 13. If
the parties shall disagree regarding the reasonable cost of Restoring the
Damaged Area affecting the specialty improvements, upon the election of either
party, the dispute shall be resolved pursuant to Article 32.
(c)Additional Time. If Landlord does not complete the Restoration within ninety
(90) days after the applicable Time Estimate or Revised Time Estimate (as
defined below), as the case may be, as extended for delays caused by Force
Majeure ("Extraordinary Delay"), then Tenant may terminate this Lease by written
notice given to Landlord within fifteen (15) days after expiration of such
period. If at any time during the process of Restoration, Landlord makes a good
faith determination that there will be an Extraordinary Delay, then Landlord may
give written notice to Tenant of such anticipated Extraordinary Delay, together
with Landlord's good faith estimate of the actual date by which Landlord expects
to complete Restoration of the damaged Premises (the "Revised Time Estimate").
Within fifteen (15) days after receipt of Landlord's notice, Tenant shall elect
either to (i) terminate this Lease or (ii) waive Tenant's right to terminate
this Lease with respect to the Extraordinary Delay (but not as to any further
delay) and in the absence of any such election, Tenant shall be deemed to have
made such waiver. The provisions of Article 24 shall not extend the time for
performance by Landlord under this Article 13.
13.6Abatement. If the Premises or any portion thereof is damaged by a Casualty
or any portion of any Building providing access or services (e.g., HVAC or
electricity) to the Premises is damaged by a Casualty and Tenant is not actually
using the Premises, or portion thereof, as a result thereof, Base Rent and
Additional Rent payable by Tenant hereunder shall abate with respect to the
Damaged Area, commencing on the date of the Casualty and continuing until it has
been Restored except for any restoration to be performed by Tenant pursuant to
Section 13.5(b). Any dispute regarding the abatement of Rent pursuant to this
Article 13 shall, upon the election of either party, be submitted to binding
arbitration in accordance with Article 32.
13.7Termination.
(a)Termination Date. If either party elects to terminate this Lease pursuant to
this Article 13, this Lease and the Term shall end on a date specified by the
party first to terminate, which date shall be no more than ninety (90) days
after the date of the applicable termination notice from either Landlord or
Tenant. Upon termination, Base Rent and Additional Rent shall be prorated as of
the date of the termination, subject to abatement as described above.
(b)Insurance Proceeds. If this Lease terminates pursuant to this Article 13, the
proceeds from any insurance paid by reason of damage to or destruction of the
Property or any portion thereof and not used to Restore the Property shall
belong to and be paid to Landlord, except for proceeds payable under Tenant's
insurance policies that relate to Tenant's Property or other personal property
of Tenant.
13.8Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 13, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Property, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Property.
ARTICLE 14 - EMINENT DOMAIN
14.1Definitions; General.
(a)For purposes of this Lease, "Taking" shall mean a taking through (i) the
exercise of any power (by legal proceedings or otherwise) by any public or
quasi-public authority or by any other party having the right of eminent domain
or (ii) a voluntary sale or transfer by Landlord to a party having the right of
eminent domain either under threat of exercise of eminent domain or while legal
proceedings for eminent domain are pending.

28

--------------------------------------------------------------------------------




(b)For purposes of this Lease, "Date of Taking" shall mean the earlier of (i)
the date on which title to the Property or applicable portion thereof vests in
the condemnor or (ii) the date on which the condemnor takes possession of the
Property or applicable portion thereof.
(c)In the event of a Taking, or the commencement of any proceedings or
negotiations which might result in a Taking, Landlord shall promptly give notice
thereof to Tenant, generally describing the nature and extent of such Taking or
the nature of such proceedings or negotiations, and Tenant shall have the right
to participate in such Taking proceedings or negotiations.
14.2Total Taking - Automatic Termination. If there is a total Taking of the
Premises, then this Lease shall automatically terminate as of the Date of
Taking.
14.3Partial Taking - When Lease Can Be Terminated. If there is a Taking of any
portion (but less than all of the Premises), Tenant shall have the option to
terminate this Lease if one or more of the following circumstances shall exist:
(a) in Tenant’s reasonable business judgment, a partial Taking of the Premises
renders the balance of the Premises unsuitable for the conduct of its business
therein; (b) Restoration necessitated by any partial Taking of at least
twenty-five percent (25%) of the rentable area of the Premises cannot be
completed within nine (9) months, as extended for delays caused by Force
Majeure, after the commencement of such work; or (c) there is a Taking of any
portion of the Building or adjacent areas that provide Tenant with its primary
access to the Premises, and Landlord is unwilling or unable to provide
reasonably acceptable alternate access to Tenant; or (d) the number of parking
spaces available for Tenant’s use will be reduced by more than ten percent
(10%). Notwithstanding the foregoing, if Landlord notifies Tenant, within thirty
(30) days of the Taking, that Landlord will restore the damaged parking areas on
the Property within nine (9) months, as extended for delays caused by Force
Majeure, following the Taking (and will provide temporary parking to Tenant
within a three (3) mile radius of the Building and shuttle service to the
Building until the parking area is restored), then Tenant’s termination option
shall be deemed voided and the Lease will remain in effect, subject to Landlord
properly restoring the damaged parking area within the nine (9) month period.
14.4Partial Taking - When Lease Is Not Terminated. In the event of a partial
Taking which does not result in a termination of this Lease under Section 14.3,
the Base Rent and Tenant's Percentage Share shall be proportionately reduced
based on the portion of the Premises terminated, and Landlord shall diligently
restore the Premises, the Building, and the Property to the condition existing
immediately prior to the Taking. Landlord and Tenant shall promptly execute an
amendment to this Lease and any other documents as either party may reasonably
request to memorialize exclusion of the terminated portion of the Premises.
14.5Temporary Taking. No temporary Taking of all or any part of the Premises,
the Building, or the Property and/or Tenant's rights under this Lease shall
terminate this Lease. For purposes of this Lease, a temporary Taking shall mean
a Taking for ninety (90) days or less. During any such period of temporary
Taking, the Rent shall not abate, provided that Tenant shall have the right to
seek an award or damages for any temporary Taking, and any award made to Tenant
by reason of such temporary Taking shall belong entirely to Tenant.
14.6Rent Abatement. Rent due and payable under this Lease shall be abated during
Restoration of the Premises and/or the Property in proportion to the degree
Tenant is unable to reasonably use (and actually does not use) the Premises for
the normal conduct of its business therein, and to the degree that Tenant is
denied reasonable access to the Premises.
14.7Allocation of Award. In the event of any partial or entire Taking, Landlord
shall receive and Tenant shall assign over to Landlord any award but for any
specific award (if any) to which Tenant may be entitled to compensate it for
relocation expenses.
14.8Release Upon Termination. Upon termination of this Lease pursuant to this
Article 14, Tenant and Landlord hereby agree to release each other from any and
all obligations and liabilities under this Lease as to all or the affected
portion of the Premises to the same extent as if this Lease had expired on the
date of such termination, except for such obligations and liabilities which
arise or accrue prior to such termination, and except for any contingent
obligations of the parties which, pursuant to the other terms of this Lease,
would have survived the expiration or termination hereof.
14.9Waiver. Landlord and Tenant intend that the foregoing provisions of this
Article 14 shall govern fully in the event of a Taking.
ARTICLE 15 - TENANT'S DEFAULT AND LANDLORD REMEDIES
15.1Default by Tenant. Each of the following shall be an "Event of Default" by
Tenant and a material breach of this Lease:
(a)Tenant shall fail to pay any Rent, including, without limitation, any
installment of monthly Base Rent, as and when due, and such failure is not cured
within five (5) Business Days following written notice to Tenant from Landlord;
provided, however, that any such notice delivered by Landlord shall, at
Landlord's option, be in lieu of, and not in addition to, any notice required
under the California Code of Civil Procedure Section 1161 or any similar
successor law.

29

--------------------------------------------------------------------------------




(b)Tenant shall breach the provisions of Sections 11.1, 12.2 or 19.1.
(d)    Tenant shall fail to observe, keep or perform any of the material terms,
covenants, agreements or conditions under this Lease that Tenant is obligated to
observe or perform, other than that described in subparagraph (a) or (b) above,
for a period of thirty (30) days after notice to Tenant of said failure;
provided, however, that if the nature of Tenant's default is such that more than
thirty (30) days are reasonably required for its cure, then Tenant shall not be
deemed to be in default under this Lease if Tenant shall commence the cure of
such default so specified within said thirty (30) day period and shall
diligently prosecute the same to completion within one hundred eighty (180)
days.
15.2Intentionally Deleted.
15.3Vacating Not Default. Landlord and Tenant acknowledge and agree that neither
Tenant's vacating all or any portion of the Premises, nor Tenant's failure to
operate continuously in all or any portion of the Premises at any time during
the Term or any extension or renewal thereof, shall constitute an Event of
Default by Tenant under this Lease.
15.4Landlord's Remedies. Upon the occurrence of an Event of Default by Tenant,
in addition to any other remedies available at law or in equity, Landlord may,
at its option, pursue any one or more of the following remedies, however, except
with respect to the matters described in Section 32.4 below, each of which shall
be cumulative and non-exclusive without notice or demand whatsoever (except as
provided in Section 15.1), Landlord may pursue any such remedies only through a
binding Arbitration proceeding conducted in accordance with Article 32:
(a)Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, but subject to Applicable Laws, enter upon and take
possession of the Premises and expel or remove Tenant and any other person who
may be occupying the Premises or any part thereof, without being liable for
prosecution or any claim for damages therefor; and Landlord may recover from
Tenant the following:
(i)the worth at the time of award of any unpaid rent which have been earned at
the time of such termination; plus,
(ii)the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided by
leasing the entire Premises to a single tenant; plus
(iii)the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided by leasing the entire
Premises to a single tenant; plus
(iv)any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; plus
(v)at Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time under Applicable Law.
The term "rent" as used in this Section 15.4(a) shall mean all sums of every
nature required to be paid by Tenant pursuant to the terms of this Lease,
whether to Landlord or to others. As used in Sections 15.4(a)(i) and (ii) above,
the "worth at the time of award" shall be computed by allowing interest at the
lesser of (1) the Contract Rate or (2) the maximum lawful rate. As used in
Section 15.4(a)(iii) above, the "worth at the time of award" shall be computed
by discounting such amount at the then existing discount rate of the Federal
Reserve Bank, Richmond, Virginia plus one percent (1%).
(b)Acts of maintenance or preservation or efforts to re-let the Premises or the
appointment of a receiver to protect Landlord's interest under this Lease shall
not constitute a termination of this Lease or Tenant's right to possession,
unless express written notice of such intention is sent by Landlord to Tenant.
(c)Upon the occurrence of an Event of Default by Tenant, if the Premises or any
portion thereof are sublet, Landlord in addition and without prejudice to any
other remedies herein provided or provided by law, may, at its option, collect
directly from any sublessee all amounts becoming due to the Tenant thereunder
and apply such amounts against other sums due hereunder to Landlord.
(d)Landlord waives all statutory and other Landlords' liens of any type that
could encumber Tenant's Property.
(e)Landlord may proceed to perform such defaulted obligation on behalf of Tenant
by the payment of money or other action for the account of Tenant. If Landlord
performs any obligation of Tenant, Landlord may provide Tenant with a written
demand for reimbursement of the reasonable costs and expenses paid or incurred
by Landlord in taking such action, together with invoices or other reasonable
supporting documentation. Within fifteen (15) business days following receipt of
Landlord's

30

--------------------------------------------------------------------------------




demand, Tenant shall either (i) pay the amount demanded by Landlord or (ii)
notify Landlord that Tenant contends that the costs incurred by Landlord in
exercising its self-help remedy were either not justified because no Event of
Default occurred or were excessive (in which case Tenant shall pay the amount it
contends would not have been excessive).
(f)Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
(g)Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available above, or any law or other provision of this Lease), without
prior demand or notice except as required by applicable law, to seek any
declaratory, injunctive or other equitable relief, and specifically enforce this
Lease, or restrain or enjoin a violation or breach of any provision hereof
15.5    Self-Help. In the event that any failure by Tenant to satisfy its
obligations under the Lease that would constitute a default after the delivery
of notice and passage of time without cure causes (i) an imminent threat to the
life or safety of any person, (ii) an imminent threat to the structural
integrity of Building or (iii) a violation of Applicable Law that will result
either in a lien against the Property, a fine or criminal liability (items (i),
(ii) and/or (iii), an "Emergency Situation"), Landlord shall have the right to
cure such Emergency Situation upon reasonable prior notice to Tenant, regardless
of the fact that an Event of Default has not occurred and without the need for
any Arbitration proceeding to be pursued.
ARTICLE 16 - LANDLORD'S DEFAULT AND TENANT REMEDIES
16.1Default by Landlord. Each of the following shall be an "Event of Default" by
Landlord and a material breach of this Lease:
(a)Landlord shall fail to pay any sum or charge (whether to Tenant or to
others), as and when due, and such failure is not cured within thirty (30) days
after written notice to Landlord from Tenant.
Landlord shall fail to observe, keep or perform any of the material terms,
covenants, agreements or conditions under this Lease that Landlord is obligated
to observe or perform, other than those described in subparagraph (a) and (b)
above, for a period of thirty (30) days after written notice of such failure to
Landlord from Tenant; provided, however, that if the nature of Landlord's
default is such that more than thirty (30) days are reasonably required for its
cure, then Landlord shall not be deemed to be in default under this Lease if
Landlord shall commence the cure of such default so specified within said thirty
(30) day period and shall diligently prosecute the same to completion within one
hundred eighty (180) days after written notice thereof from Tenant. The
provisions of this Section 16.1(c) shall be in addition to, and shall not be
construed in any way to limit, diminish or qualify, Tenant's self-help rights
pursuant to Section 8.5(a) above.
16.2Tenant's Remedies. Upon the occurrence of an Event of Default by Landlord,
Tenant may, at its option, pursue any one or more of the following remedies,
however, Tenant may pursue any such remedies only through a binding Arbitration
proceeding conducted in accordance with Article 32:
(a)Tenant may recover from Landlord for damages sustained by reason of
Landlord's default, including, but not limited to, damages sustained after the
occurrence of the default but prior to expiration of the time period afforded
Landlord to cure such default.
(b)Tenant may proceed to perform such defaulted obligation on behalf of Landlord
(and shall have a license to do so) by the payment of money or other action for
the account of Landlord. Tenant's cure rights under this Section 16.2(b) shall
be in addition to, and shall not be construed in any way to limit, diminish or
qualify Tenant's self-help rights pursuant to Section 8.5(a) above, or Tenant's
abatement and termination rights pursuant to Section 8.5(b) above. If Tenant
performs any obligation of Landlord pursuant to Section 8.5(b) or this Section
16.2(b), Tenant may provide Landlord with a written demand for reimbursement of
the reasonable costs and expenses paid or incurred by Tenant in taking such
action, together with invoices or other reasonable supporting documentation.
Within forty-five (45) days following receipt of Tenant's demand, Landlord shall
either (i) pay the amount demanded by Tenant or (ii) notify Tenant that Landlord
disputes Tenant's right to exercise its self-help remedy, setting forth with
reasonable particularity the basis of Landlord's dispute, or, that Landlord
contends that the costs incurred by Tenant in exercising its self-help remedy
were excessive (in which case Landlord shall pay the amount it contends would
not have been excessive). If Landlord fails, within said forty-five (45) day
period, either to pay Tenant the amount set forth in Tenant's demand or to
notify Tenant of its objection to Tenant's demand, Tenant shall be entitled to
offset the amount demanded by Tenant, together with interest thereon at the
Contract Rate from the date such costs were paid or incurred, from the Rent
thereafter payable by Tenant under this Lease up to a maximum of twenty-five
percent (25%) of the amount of each such payment of monthly Rent until fully
credited, provided, however if the remainder of the Rent thereafter becoming
payable under this Lease would be insufficient at the 25% level to fully credit
Tenant its costs, then when the remaining Rent payable equals the remainder of
the offset credit Tenant is due, Tenant may deduct its costs from the remainder
of the Rent payable without regard to such 25%

31

--------------------------------------------------------------------------------




limitation. If Landlord notifies Tenant of its objection to Tenant's demand
within said fifteen (15) business day period, then Tenant shall not be entitled
to deduct the disputed amount from Rent, and either party may elect to submit
the dispute to binding Arbitration in accordance with Article 32. If Landlord
fails to pay any amounts awarded to Tenant in the arbitration within fifteen
(15) business days, Tenant shall be entitled to deduct the amount of the award,
together with interest at the Contract Rate from the date such costs were paid
or incurred, from the Rent thereafter payable by Tenant until Tenant is
reimbursed in full. This provision is intended to survive and/or override any
existing bankruptcy laws to the extent legally enforceable.
(c)Subject to the requirement that all rights and remedies may, except for the
matters described in Section 32.4, be pursued only in a binding Arbitration
proceeding under Article 32, Tenant shall at all times have the rights and
remedies available under Applicable Laws, which shall be cumulative with each
other and in addition to those rights and remedies available under this Lease,
except as required by Applicable Laws.
(d)If Landlord breaches the representation made in subsection (a) of Section
33.17 of this Lease at any time and fails to cure such breach within sixty (60)
days following Tenant’s notice to Landlord of such breach, Tenant shall have the
right to terminate this Lease by written notice to Landlord at any time prior to
the date Landlord cures the breach
16.3Landlord Bankruptcy Proceeding. In the event that the obligations of
Landlord under this Lease are not performed during the pendency of a bankruptcy
or insolvency proceeding involving the Landlord as the debtor, or following the
rejection of this Lease in accordance with Section 365 of the United States
Bankruptcy Code, then notwithstanding any provision of this Lease to the
contrary, Tenant shall have the right to set off against Rents next due and
owing under this Lease: (a) any and all damages caused by such non-performance
of Landlord's obligations under this Lease by Landlord, the
debtor-in-possession, or the bankruptcy trustee; (b) any and all damages caused
by the non-performance of Landlord's obligations under this Lease following any
rejection of this Lease in accordance with Section 365 of the United States
Bankruptcy Code; and (c) the cost of performing any obligations of Landlord
hereunder.
ARTICLE 17 - ATTORNEYS' FEES
If either Landlord or Tenant commences or engages in, or threatens to commence
or engage in, any action or litigation against the other party arising out of or
in connection with this Lease, the Premises or the Property, including, but not
limited to, any action for recovery of any payment owed by either party under
this Lease, or to recover possession of the Premises, or for damages for breach
of this Lease, the prevailing party shall be entitled to recover from the non-
prevailing party reasonable attorneys' fees and other reasonable costs incurred
in connection with the action and in preparation for said action. The
non-prevailing party shall also be obligated to pay reasonable attorneys' fees
and costs incurred in any post-judgment proceedings to enforce and collect the
judgment, which obligation shall survive the merger of this Lease into any
judgment on this Lease. A party shall be deemed to have prevailed in any such
action (without limiting the generality of the foregoing) if such action is
dismissed upon the payment by the other party of the sums allegedly due or the
performance of obligations allegedly not complied with, or if such party obtains
substantially the relief sought by it in the action, irrespective of whether
such action is prosecuted to judgment. The reasonable attorney’s fees of
Tenant's in- house counsel shall be based on the fees regularly charged by
private attorneys with the equivalent number of years of experience in the
subject matter area of the law for which Tenant's in-house attorneys' services
were rendered who practice in the Simi Market in law firms with approximately
the same number of attorneys as employed by Tenant's Legal Department.
Notwithstanding the foregoing, the provisions of this Article shall not apply to
any dispute referred to Arbitration pursuant to Article 32 below, and attorneys'
fees in any such Arbitration shall be awarded as provided therein.
ARTICLE 18 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
18.1Existing Rights, Liens or Leases. Landlord represents and warrants to Tenant
that, as of the Commencement Date, Deutsche Bank AG New York Branch ("Lender")
is the holder of the only mortgage or deed of trust on or against the Property
or on or against Landlord’s interest therein, and Landlord has not granted any
other right to acquire the Property to any third party (e.g., an option to
purchase or lease, whether recorded or not). Landlord, Tenant and Lender will
enter into a subordination, non-disturbance and attornment agreement ("SNDA"),
in the form of the Exhibit F attached hereto, simultaneously with, and as a
condition to the effectiveness of, this Lease.
18.2Subordination to Future Liens. From time to time, within twenty (20)
business days after written request from Landlord, Tenant shall subordinate its
rights under this Lease to the lien of any mortgage or deed of trust or other
security interest (and to any advances made thereunder) encumbering the
Property, provided that as a condition to such subordination, Landlord and the
mortgagee or holder of such security interest shall execute and deliver to
Tenant, in recordable form, a subordination, non-disturbance and attornment
agreement ("SNDA") in the form attached hereto as Exhibit F-1, with such changes
thereto as may be acceptable to Tenant. Tenant shall not be required to
subordinate its rights under this Lease if the proposed SNDA shall, in Tenant's
good faith discretion, diminish Tenant’s substantive rights or remedies under
this Lease in any material way or alter the economic provisions of this Lease to
the detriment of Tenant.

32

--------------------------------------------------------------------------------




ARTICLE 19 - SURRENDER AND HOLDING OVER
19.1Surrender of Possession. Upon the expiration or promptly after the earlier
termination of this Lease, Tenant shall remove (i) Tenant’s Personalty, (ii) all
Alterations made during the Term which Landlord is entitled to and requires
Tenant to remove, (iii) all ATMs, (iv) all exterior Building signage and (v) all
rooftop equipment, and surrender the Premises to Landlord in its condition
required to be maintained during the Term. Tenant shall have the right, but not
the obligation, to remove any improvements existing as of the Commencement Date,
any Alterations which Landlord is either not entitled to require, or does not
properly notify Tenant, to remove, and any of Tenant’s Property (other than
Tenant’s Personalty), provided that Tenant, at Tenant's expense (in the case of
either a required or permitted removal), shall repair any damage caused by such
removal. Without limiting the generality of the foregoing, Tenant shall have the
right, but not the obligation, to remove all generators, fan coil units,
batteries, fuel tanks, cabling, wiring, monitoring and security equipment,
racking and shelving, and all public art installed by or on behalf of Tenant,
provided that Tenant, at Tenant's expense shall repair any damage caused by such
removal. Upon Landlord’s request, not more than sixty (60) days prior to the
Expiration Date or earlier termination date, Tenant will provide Landlord a list
of items that Tenant will remove from the Premises. If, prior to the expiration
or earlier termination of the Term, Tenant fails to remove Tenant’s Personalty
or any Alterations that Tenant is obligated to remove, then Landlord shall have
the right (i) subject only to those items designated as Protected Items in
Section 19.3, to treat such items as the property of Landlord and they may be
removed, sold or otherwise disposed of by Landlord without further notice to
Tenant, Tenant hereby representing that it shall hold title thereto, free of any
rights of third parties and Tenant shall be obligated to reimburse Landlord for
all reasonable costs of such removal, storage or sale, or (ii) to notify Tenant
that Tenant has failed to remove the required items and if Tenant then fails to
remove substantially all of the required items within thirty (30) days of such
notice, Tenant will be deemed to have held over and the provisions of Section
19.2 below shall apply until Tenant removes substantially all of the required
items (or Landlord, in its sole discretion, elects to remove them).
19.2Holding Over.
(a)If Tenant remains in possession of all or any portion of the Premises after
expiration or earlier termination of the Term or any extension thereof, with or
without the express or implied consent of Landlord, Tenant shall be deemed to be
holding over as a tenant at sufferance on and subject to all of the applicable
terms and conditions of this Lease, except that the Base Rent payable for the
entire Premises shall be calculated at a rate equal to (i) one hundred
twenty-five percent (125%) of the Base Rent immediately prior to the expiration
or earlier termination of the applicable Term during the first ninety (90) days
of such holdover, and thereafter (ii) the greater of one hundred fifty percent
(150%) of said Base Rent rate or Fair Market Rental Rate, subject to the
understanding that Tenant shall be liable for the payment of Rent only for the
actual number of days that Tenant holds over. The provisions of Article 24 shall
not apply hereto.
(b)Tenant shall have no liability for any consequential damages incurred by
Landlord as the result of any holdover, but if Landlord provides written notice,
not later than ninety (90) days prior to the Expiration Date, that Landlord has
entered into a new lease for all or any portion of the Premises and such notice
specifies the date (not sooner than the Expiration Date) that Landlord must
deliver the space to the successor tenant under that lease and Tenant fails to
properly surrender the Premises to Landlord by the specified date (or if
earlier, by the date (not earlier than the Expiration Date) so required by
Landlord to enable Landlord to deliver such space timely in the condition
required by such lease using customary efforts), then, in addition to amounts
due under Section 19.2, Tenant shall be responsible for actual damages Landlord
incurs, as described below. If any successor tenant actually terminates its
lease because Landlord shall not deliver possession as required by such lease,
then to the extent such delivery failure shall have been as a result of Tenant’s
holdover, Tenant shall be liable for the actual damages Landlord suffers as a
result of such termination (i.e. lost rent during the period when Landlord is
unable to find a second replacement tenant and the amount, if any, by which the
net effective rental Landlord will receive from the replacement tenant(s) for
the period of the initial term of the original replacement tenant’s lease is
less than the net effective rental the original replacement tenant was obligated
to pay for that same period). If the successor tenant(s) under the original
replacement lease(s) is/are entitled to rent abatement, penalty payments or to
be reimbursed for holdover payments, as a result of Tenant’s holdover, Tenant
shall be obligated to reimburse Landlord promptly for the reasonably documented
costs which Landlord must pay to the successor tenant(s) under the original
replacement lease(s) (or the value of the rent abatement to which the successor
tenant(s) under the original replacement lease(s) becomes entitled). Tenant
shall not be liable for any consequential damages whatsoever such as alleged
diminution in value of the Property, alleged damage to Landlord’s reputation,
alleged damage to Landlord’s profitability (other than as provided above) or the
value of Landlord’s corporate entity or any alleged lost opportunity to sell the
Property.
19.3Protected Items. Notwithstanding anything to the contrary set forth in this
Lease, Landlord and Tenant agree that no computer servers, desktop stations,
laptops, files or other personal property which could reasonably be expected to
contain customer information (collectively, the "Protected Items") shall become
the property of or shall be disposed of by Landlord, but Landlord may (but shall
not be required to) arrange for storage of same at Tenant's cost for a period of
not less than ninety (90) days, only after first providing an additional written
notice to Tenant and five (5) additional business days, and access during
Landlord's normal business hours, for Tenant to retrieve said items; it being
acknowledged by both Landlord and Tenant that such items may contain sensitive,
confidential and/or proprietary information which is subject to federal
regulations as to

33

--------------------------------------------------------------------------------




ownership, possession, storage, disposal, removal or other handling. During any
such period, not to exceed thirty-five (35) business days, that Landlord has
knowledge that any Protected Items shall remain in the Premises, Tenant shall,
in addition to ownership of such items, retain the right of possession and
control of the Premises and Tenant shall pay therefor, Rent at the applicable
holdover rate(s) established by this Lease for such additional time period
(which shall not be limited by such 35 business-day period).
ARTICLE 20 - LANDLORD'S ENTRY; LANDLORD'S WORK
20.1Landlord's Entry. Subject to the provisions of Section 8.4 and this Article
20, Landlord may enter the Premises at any reasonable time after giving Tenant
reasonable (not less than two (2) business days') prior notice (except in an
Emergency in which case only such notice, if any, as shall be reasonable in the
circumstances shall be required) to: (a) inspect the Premises; (b) exhibit the
Premises to prospective purchasers or lenders, or to tenants during the last
eighteen (18) months prior to the Expiration Date; (c) determine whether Tenant
is performing its obligations hereunder; (d) supply any service to be provided
by Landlord to Tenant hereunder; (e) post notices of non-responsibility; and (f)
make repairs required of Landlord hereunder or repairs to any adjoining space or
utility services. Tenant shall be entitled to have an authorized representative
of Tenant accompany Landlord at all times (except in an Emergency). In addition,
if Tenant designates any portion of the Premises as a "secure area," and with
respect to Tenant's vaults and safes, Landlord will, in connection with any
entry by Landlord to such secure area, abide by such reasonable rules,
regulations and procedures as Tenant may from time to time establish with
respect to entry, including limitation as to time of entry, purpose of entry,
and controls by Tenant with respect to the conduct of such entry. Landlord shall
conduct its activities on the Premises as allowed pursuant to this Article 20 as
expeditiously as possible and in a manner so as to cause the least possible
inconvenience, annoyance, or disturbance to Tenant, and any entry to perform
alterations, additions, improvements or repairs shall be subject to the further
restrictions of Section 8.4 above.
20.2Landlord's Work. All Landlord Work shall be accomplished in a commercially
reasonable manner to minimize material interference with use of the Premises and
the Property and will be diligently prosecuted to completion. Dust, noise, odors
and other effects of Landlord Work must be reasonably controlled using the best
accepted methods customarily utilized in order to control these deleterious
effects. All Landlord Work in the parking areas serving the Building will be
undertaken so as to minimize interference with the use and enjoyment of the
parking areas by Tenant and Tenant Parties. Any Landlord Work relating to
utility facilities will be performed, to the extent feasible, without
interference with the provision of these services to Tenant, and Landlord will
provide notice of any Landlord Work which may affect Tenant as soon as
practicable, but in no event fewer than seven (7) days prior to the commencement
of Landlord Work, except in the event of an Emergency.
ARTICLE 21 - REMEDY PENDING ARBITRATOR’S FINAL AWARD
Notwithstanding anything to the contrary contained in this Lease, if either
party gives notice to the other that the other party has failed to pay any sum
or charge (other than monthly Base Rent or payments on account of Direct
Expenses), or that the other party has failed to observe, keep or perform any of
the terms, covenants, agreements or conditions under this Lease (a "Default
Notice"), and the other party submits an Arbitration Notice pursuant to Section
32.2(a) within ten (10) business days after service of the Default Notice, the
applicable cure period for the alleged default shall not commence and the first
party shall not exercise or be entitled to any remedies unless and until the
Arbitrator issues a final award, ruling that the default alleged by the first
party constitutes a default or failure under this Lease except that the
foregoing shall not apply with respect to each party’s rights to remedy the
other’s breach, at the other party’s cost, of any Emergency or Emergency
Situation, or Landlord’s rights under Section 19.1.
ARTICLE 22 - WAIVER
The waiver by Landlord or Tenant of any term, covenant, agreement or condition
contained in this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other term, covenant, agreement, condition or
provision of this Lease, nor shall any custom or practice which may develop
between the parties in the administration of this Lease be construed to waive or
lessen the right of Landlord or Tenant to insist upon the performance by the
other in strict accordance with all of the terms, covenants, agreements,
conditions, and provisions of this Lease. The subsequent acceptance by Landlord
of any payment owed by Tenant to Landlord under this Lease, or the payment of
Rent by Tenant, shall not be deemed to be a waiver of any preceding breach by
Tenant of any term, covenant, agreement, condition or provision of this Lease,
other than the failure of Tenant to make the specific payment so accepted by
Landlord, regardless of Landlord's or Tenant's knowledge of such preceding
breach at the time of the making or acceptance of such payment.
ARTICLE 23 - SALE BY LANDLORD
In the event Landlord shall sell, assign, convey or transfer all of its interest
in the Property, Tenant agrees to attorn to such transferee, assignee or new
Landlord, and upon consummation of such sale, assignment, conveyance or transfer
and the written assumption of Landlord's obligations under this Lease by such
transferee, assignee or new Landlord, Landlord shall be

34

--------------------------------------------------------------------------------




freed and relieved from all liability and obligations accruing or to be
performed from and after the date of such sale, assignment, transfer, or
conveyance.
ARTICLE 24 - FORCE MAJEURE
Except as otherwise provided in this Lease, any prevention, delay or stoppage
caused by fire, earthquake, explosion, flood, hurricane, the elements, acts of
God or the public enemy; actions, restrictions, limitations or interference of
governmental authorities or agents; war, invasion, insurrection, rebellion;
riots; strikes or lockouts, or inability to obtain necessary materials, goods,
equipment, services, utilities or labor (despite reasonable efforts to do so);
or any other similar cause beyond the reasonable control of the party from whom
performance is required, or any of their contractors, shall excuse the
performance of such party for a period equal to the duration of such prevention,
delay or stoppage; provided, however, in no event shall financial incapability
excuse the performance of either party.
ARTICLE 25 - ESTOPPEL CERTIFICATES
Each party shall, at any time and from time to time, within fifteen (15)
business days following written request from the other party, execute,
acknowledge and deliver to the requesting party a certificate (the "Estoppel
Certificate") in the form of the attached Exhibit H (modified, as necessary, to
make the information contained therein factually correct and to represent the
status of any Permitted Transferees in relation to Tenant) or in such other
commercially reasonable form as Landlord or Tenant or any of their respective
lenders, prospective purchasers, or lien holders, may deem appropriate;
provided, however, if the Estoppel Certificate requests information different
from that being requested in the form of the attached Exhibit H, then the
certifying party shall have twenty (20) business days in order to review,
negotiate, execute, acknowledge and deliver such Estoppel Certificate. For
purposes of this Article 25, an Estoppel Certificate shall not be deemed to be
commercially reasonable if it amends or modifies any of the provisions of this
Lease or attempts to clarify them or asks for representations or warranties
beyond factual statements concerning status of the Lease (e.g. representations
and warranties about environmental matters). If the certifying party fails to
deliver the Estoppel Certificate within the applicable time period, the
requesting party shall so notify the certifying party and, if the certifying
party does not deliver the Estoppel Certificate within five (5) business days
thereafter, the certifying party's failure to do so shall automatically be
deemed to establish conclusively that this Lease is in full force and effect and
has not been modified, except as may be represented in good faith by the
requesting party.
ARTICLE 26 - PARKING
26.1Tenant's Parking Rights. Landlord shall make available to Tenant during the
Term, at no charge, in the surface lots and parking garages located on the
Property, not less than Tenant’s Percentage Share of all the parking spaces
located on the Property (“Parking Allotment”). Tenant’s Parking Allotment is
100% of the spaces which are located on the Property. Tenant shall have access
to its parking spaces at all times but shall not be obligated to use any minimum
number of spaces. Tenant may designate up to 10% of the spaces in its Parking
Allotment as reserved spaces, the location of which are selected by Tenant.
Notwithstanding the foregoing, Landlord and its agents may use a reasonable
number of spaces in furtherance of performing its obligations and exercising its
rights under this Lease.
26.2Operation of Parking Areas. Tenant shall have access to the parking areas
and use of its parking spaces twenty-four (24) hours per day, seven (7) days per
week, every day of the year. Landlord shall operate and maintain the parking
areas for the Building in good condition and repair, in compliance with all
Applicable Laws (the costs of which shall be included in Operating Expenses),
and in a manner consistent with the parking areas serving similar first-class
office buildings owned by institutional owners in the Simi Market. At no time
during the Term of this Lease will the parking areas be made available by
Landlord for parking by the general public. Except as provided in Section 26.1,
Landlord shall have the right to reconfigure or relocate the parking spaces
(provided that at all times during the Term, all parking spaces shall be single
non-tandem spaces which are in substantially the same proximity to the Building
as the parking areas existing on the Commencement Date), and the right to
temporarily close all or any portion of the parking areas for the purpose of
maintaining, repairing, restoring, altering or improving same, provided that if
Landlord closes all or any portion of the parking areas, such closure shall be
temporary and Landlord will provide to Tenant reasonable alternate parking
arrangements within a reasonable distance of the Building for the duration of
such closure. Notwithstanding anything to the contrary contained in this Article
26, Tenant shall have the right to issue parking permits, convert parking spaces
to tandem spaces, and/or utilize valet parking with respect to the parking
spaces in Tenant’s Parking Allotment, provided that Tenant shall be solely
responsible for implementing and operating same and for all costs and expenses
associated in connection therewith. All costs incurred by Landlord (if any) in
connection with the implementation and operation of any parking system
implemented by Tenant shall be reimbursed by Tenant to Landlord directly within
ten (10) business days following receipt of demand therefor, and shall not be
included in Operating Expenses for the Property or subject to the Annual Cap.
ARTICLE 27 - SECURITY SERVICES
27.1Security. Tenant will control and provide all security services for the
Building, either through its own employees or by using a third party security
firm, all at Tenant’s expense. Landlord shall use commercially reasonable
efforts (at no material

35

--------------------------------------------------------------------------------




cost or expense to Landlord) to coordinate with Tenant to implement Tenant’s
Global Protest Policy, attached hereto as Exhibit I, as may be reasonably
amended from Tenant from time to time. All rights and obligations of the parties
under this Section 27.1 shall be subject to Applicable Laws.
27.2Tenant's Rights. Tenant shall at all times control access to the Premises
and may hire such security personnel as Tenant deems necessary or desirable,
provided any such staff or personnel employed by or on behalf of Tenant shall
work in harmony with other elements of labor being employed at the Building and
will not involve any employment or use of any labor or other action that might
result in a labor dispute involving personnel performing work or providing
services at the Building. Tenant shall have the right, without Landlord’s
consent, to install, operate, maintain, repair and replace any automated and/or
non-automated security or access systems in, on or about the Premises,
including, but not limited to, electronic security devices, auxiliary emergency
electric power supplies, cameras and closed circuit television and viewing
equipment, door monitors, and motion detectors. Tenant shall have the right to
utilize Building core shafts, columns and other appropriate spaces for the
installation and maintenance of such security systems and the cables, conduits
and other elements associated therewith, provided such installations do not
unreasonably interfere with Landlord’s or any Other Tenant’s use or occupancy of
any Building. Subject to Landlord’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, Tenant’s security and access
systems shall, to the extent possible, tie into the Building security and access
systems provided, however, that it shall be deemed reasonable for Landlord to
withhold its consent to the extent the same adversely affects the Base Building
Structure or the Building Systems, or exterior aesthetics. Any security system
installed or any security guards hired by Tenant will be for the sole benefit of
Tenant and its employees, customers and other invitees, and Landlord will have
no right to rely on any such security systems or guards. All security systems
installed by Tenant shall be Tenant’s Property, and Tenant shall have the right,
but not the obligation, to remove all or any portion of Tenant’s security
systems (excluding portals and security gates) upon the expiration or earlier
termination, this Lease, provided that Tenant shall repair any damage to the
Premises and/or Building caused by such removal.
27.3Building Emergency Action Plans. Landlord agrees to provide Tenant with the
Building emergency action plans, including without limitation the Building
emergency evacuation plans. Landlord hereby agrees that any Building emergency
action plans must, at a minimum, address all of the matters shown on Schedule
27.3. Landlord shall reasonably cooperate with Tenant to implement such
modifications to such plans as Tenant shall reasonably request.
In addition, Landlord agrees to reasonably cooperate with Tenant in order for
Tenant to develop its own emergency action plans for the Premises, which shall
work in conjunction with the Building plans, by providing such information with
respect to the Building as Tenant may reasonably request from time to time.
ARTICLE 28 - NOTICES
All notices, requests, consents, approvals, payments in connection with this
Lease, or communications that either party desires or is required or permitted
to give or make to the other party under this Lease shall only be deemed to have
been given, made and delivered, when made or given in writing (except in cases
where verbal notice is expressly permitted) and personally served, or deposited
in the United States certified mail, return receipt requested, postage prepaid,
or sent by reputable national overnight courier (e.g. Federal Express) and
addressed to the parties as follows: If to Tenant, at the address(es) as
specified for Tenant in the definitions section of this Lease, or to such other
place as Tenant may from time to time designate in a notice to Landlord given in
the manner set forth in this Article 28; if to Landlord, at the address(es)
specified for Landlord in the definitions section of this Lease or to such other
places as Landlord may from time to time designate in a notice to Tenant given
in the manner set forth in this Article 28. All notices hereunder will be deemed
given upon receipt, if personally delivered, or upon the date shown for delivery
or first attempted delivery, if sent by certified or registered mail or national
courier service. Any notice under this Lease may be given by the attorney for
such party.
ARTICLE 29 - SIGNAGE
29.1Signage. Throughout the Term, as the same may be extended, Tenant shall have
the right to maintain, repair and replace its existing signs in, on and about
the Building and to add additional signs anywhere in or on the Building or the
Property subject to Landlord's prior written approval, (which approval shall not
be unreasonably withheld, conditioned or delayed), and provided all signs are in
keeping with the quality, design and style of the Building and in accordance
with Applicable Laws. In addition, Tenant shall have the right to update and
modify its signage from time to time in accordance with Tenant's standard
corporate signage, logo, and/or image; provided, however, that all such updating
and modifications are subject to Landlord's prior written approval, (which
approval shall not be unreasonably withheld, conditioned or delayed), and
provided all signs are in keeping with the quality, design and style of the
Building and in accordance with Applicable Laws. Landlord shall reasonably
cooperate (at no material cost or expense to Landlord) with Tenant's efforts to
obtain all necessary permits, approvals and licenses. Landlord hereby expressly
approves of all of Tenant’s existing signage in and on the Building.
All of Tenant’s signage right in this Article 29 are exclusive to Tenant and
neither Landlord nor any third party shall have any signage rights except that
Landlord shall have the right to install such signs as are required by
Applicable Law and the right to install signs reasonably relating to its
ownership or the management or financing of the Property (subject to Tenant’s
right to approve such signage, which approval shall not be unreasonably
withheld, conditioned or delayed) and, during the last

36

--------------------------------------------------------------------------------




eighteen (18) months of the term of the Lease, the availability of the Property
for lease. There shall be no charge to Tenant by Landlord for the signage rights
described in this Article 29, but Tenant shall pay all costs for maintenance,
repair, replacement and modification of such signs.
29.2Building Directory. Throughout the Term, as the same may be extended, Tenant
shall be entitled to listings on the Building Directory for the Building in a
proportion equal to Tenant's Percentage Share. The Building Directory shall be
maintained as part of Operating Expenses. Landlord shall update all directory
entries within a reasonable time after receipt of notice from Tenant of any
changes.
29.3Name Change. If Tenant changes its name at any time, Tenant shall have the
right, at Tenant's cost, to make such changes to its signage as necessary to
reflect the changed name, and may modify or change existing signs to do so.
ARTICLE 30 - ROOF RIGHTS
30.1Right to Install Communications Equipment. Throughout the Term, as the same
may be extended, Tenant shall have the exclusive right, at Tenant’s sole cost
and expense, to install, repair, maintain and replace, on the roof of the
Building, satellite dishes, television or communications antennas or facilities,
related receiving or transmitting equipment, related cable connections and any
and all other related equipment (collectively, "Communications Equipment") that
Tenant deems necessary or desirable in connection with Tenant's communications
and data transmission network. Tenant’s rights include the right to maintain all
of its existing Communications Equipment on the roof of the Building. Landlord
agrees that Tenant shall have the right to continue to access, operate and
maintain any existing Communications Equipment of Tenant currently in place on
or about the Property and that such Communications Equipment shall be deemed
consented to by Landlord. Tenant shall have the right to add additional
Communications Equipment and other equipment (such as HVAC equipment or
generators) on the roof, subject to Tenant’s compliance with Applicable Laws and
so long as no damage is caused to the roof. Without having to pay any rental or
license fees therefor, Tenant may also use the Building’s risers, conduits and
towers for purposes of installing cabling from the Communications Equipment to
the Premises in the interior of the applicable Building. Tenant may not license,
assign or sublet the right to use any of such Communications Equipment or roof
space, other than to Tenant's Affiliates or to any third parties as a part of a
project where the third party(ies) are working with Tenant’s employees in the
Building. There shall be no charge to Tenant by Landlord for the rights granted
to Tenant in this Article 30, but Tenant shall pay all costs for the
installation, maintenance, repair, replacement and modification of its
Communications Equipment.
30.2Right of Use. Landlord will notify Tenant in advance and the parties will
coordinate any roof repairs or equipment installation in order to avoid
interference with Tenant’s telecommunication antennae and systems. Landlord
shall not install, and shall not permit any third parties to install equipment
of any kind on the roof unless required to comply with Landlord’s obligations
under this Lease or under Applicable Law.
30.3Installation, Maintenance, Operation and Removal of Communications
Equipment. Tenant shall install, repair, maintain and replace the Communications
Equipment at its expense. Tenant shall have access to the Communications
Equipment at all times, subject to any reasonable restrictions of Landlord. Any
installation and maintenance of Communications Equipment shall be completed in a
workmanlike manner and in accordance with all Applicable Laws. Tenant shall be
permitted from time to time to alter its Communications Equipment in connection
with technological upgrades or changes in Tenant's technological or
communications requirements. Tenant shall pay for any and all costs and expenses
in connection with the installation, maintenance, use and removal of the
Communications Equipment, and all costs and expenses associated with repairing
damage to the roof caused by Tenant, its employees or agents, including, but not
limited to, any and all costs related to ensuring that any roof warranties for
the Building are not terminated or negated in any way by reason of any such
installations or by Tenant's repair and maintenance of such facilities, but in
no event shall Tenant be obligated to pay Landlord any rental or license fees
for any area(s) on which the Communications Equipment shall be located.
Notwithstanding anything to the contrary contained in this Article 30, in the
event of an Emergency, Tenant shall have the right, in its sole and absolute
discretion, to, repair, maintain, or replace the Communications Equipment, as
Tenant deems necessary or appropriate, without prior notice to Landlord.
Landlord will notify Tenant in advance and will coordinate with Tenant to
schedule any roof repairs or equipment installation in order to prevent
interference with Tenant’s telecommunication antennae and systems. Upon the
expiration or earlier termination of this Lease, if requested by Landlord,
Tenant shall remove, at Tenant’s sole cost and expense, Tenant’s Communications
Equipment and any other improvements or equipment installed by Tenant pursuant
to this Article 30 and repair all damage occasioned by the same. Tenant shall,
at its expense, indemnify, defend, and hold harmless the Landlord Indemnified
Parties from and against any and all Claims arising out of or in connection with
Tenant’s access to and use of the roof pursuant to this Article 30, including,
without limitation, in connation with Tenant's installation, placement and
removal of Tenant’s Communications Equipment and any other improvements or
equipment in, on or about the roof of the Building.
ARTICLE 31 - SECURITY DEPOSIT
Tenant, in recognition of its financial standing and reputation, shall not be
obligated to provide a security deposit.

37

--------------------------------------------------------------------------------




ARTICLE 32 - ARBITRATION OF DISPUTES
32.1Agreement to Binding Arbitration. Except as provided in Section 32.4 below,
any dispute, claim or controversy arising out of or relating to this Lease, or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Arbitration of
Disputes Article, shall be determined by binding arbitration in Westlake,
California (the "Arbitration"), before one (1) neutral arbitrator
("Arbitrator"). The parties hereby irrevocably waive any and all rights to the
contrary and shall at all times conduct themselves in strict, full, complete,
and timely accordance with this Arbitration of Disputes provision.
32.2JAMS and JAMS Streamlined Arbitration Rules. The Arbitration shall be
administered by JAMS. In the event that JAMS no longer exists or if JAMS fails
or refuses to accept submission of such dispute, then the Arbitration shall be
administered by the AAA in Westlake, California. Regardless of the alternative
dispute resolution provider used (i.e., either JAMS or AAA), the Arbitration
shall be administered and conducted pursuant to the JAMS Streamlined Arbitration
Rules & Procedures (the "Rules"), effective March 26, 2007. Even if the Rules
have been amended as of the date of the commencement of an Arbitration, the
version dated March 26, 2007 shall be used; provided, however, that the
following modifications shall take precedence over the Rules:
(a)The Arbitration shall be initiated within five (5) calendar days after either
party sends written notice (the "Arbitration Notice") of a demand to arbitrate
by hand delivery or overnight delivery service to the other party and JAMS.
Concurrent with the Arbitration Notice, the complainant shall also give notice
of the claims and remedies it seeks ("Complainant's Notice of Claims").
(b)Once an Arbitration Notice has been submitted, the parties shall split all
administrative, arbitrator, and other costs and fees associated with the
Arbitration (collectively "Arbitration Costs and Fees"). Each party shall
expeditiously pay its own share of all such costs and fees; provided, however,
that after a final arbitration award is rendered, the prevailing party shall be
entitled to recover its share of the Arbitration Costs and Fees, pursuant to
Section 34.2(i) below.
(c)Within five (5) calendar days of receiving the Arbitration Notice and
Complainant's Notice of Claims, the respondent shall give written notice
("Respondent's Notice of Claims and Defenses") of any counterclaims and
affirmative defenses (including jurisdictional challenges). Within three (3)
calendar days of receipt of the Respondent's Notice of Counterclaims and
Defenses, the complainant shall give written notice of any affirmative defenses
(including jurisdictional challenges) to any counterclaims raised by Respondent
("Complainant's Notice of Defenses").
(d)The parties and Arbitrator will make every effort to close the Arbitration
Hearing within ninety (90) days from when the Arbitration is initiated. This
time limit may only be extended for good cause. The most important factor in
determining whether such good cause exists shall be the diligence, by the party
requesting an extension, in seeking to complete the Arbitration Hearing within
the ninety (90) day period.
(e)As set forth in Rule 13(b), the parties and the Arbitrator will make every
effort to conclude the document and information exchange process within fourteen
(14) calendar days after all notices of claims and defenses, as set forth in
Sections 32.2(a) and 32.2(c) above, have been received.
(f)Within thirty (30) days after the Arbitration has been initiated, the parties
shall exchange a list of the witnesses they intend to call, including any
experts, a short description of the anticipated testimony of each such witness,
and an estimate of the length of the witness's direct testimony, and a list of
exhibits.
(g)The scope and duration of discovery will be determined by the Arbitrator
based upon the reasonable need for the requested information, the availability
of other discovery options and the burdensomeness of the request on the opposing
parties and the witness; provided, however, that there shall be a presumption in
favor of depositions of expected percipient witnesses (of approximately 3 1/2
hours each on the record) and expert witnesses (of no more than 6 hours each on
the record).
(h)A final award shall be rendered within twenty (20) days from the close of the
Arbitration Hearing, except for an award of attorney's fees and costs pursuant
to Section 34.2(i) below.
(i)The Arbitrator shall award reasonable attorney's fees, expert's fees, and
costs to the prevailing party, including, but not limited to, the prevailing
party's share of the Arbitration Costs and Fees. An award of attorney's fees and
costs shall be based on submittals and briefing, as appropriate, after the final
award and shall be rendered in a reasonably expeditious fashion after such
submittals and briefing are concluded.
(j)The Arbitrator may grant any remedy or relief that is just and equitable and
within the scope of the parties' agreement, including but not limited to,
specific performance, injunctive relief, damages, and interest (at such rate and
from such date as the Arbitrator may deem appropriate).
(k)Unless the parties otherwise agree, the Arbitrator must be a retired judge of
the District Court of the State of California.

38

--------------------------------------------------------------------------------




32.3Provisional Remedies. This Article shall not preclude the parties from
seeking provisional remedies in aid of the Arbitration of Disputes from a court
of appropriate jurisdiction.
32.4Excluded Claims. The following matters are excluded from binding arbitration
hereunder: (i) determination of the Fair Market Rental Rent; (ii) any unlawful
detainer proceeding filed by Landlord to gain possession of the Premises or
terminate Tenant's right of possession to the Premises following an Event of
Default as defined in Sections 15.1 and 15.2 above; and (iii) any matter that is
within the jurisdiction of probate, small claims, or bankruptcy court.
32.5Waiver of Rights to Litigate in a Court or Jury Trial. NOTICE: BY INITIALING
IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE
MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU
ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS
ARE SPECIFICALLY INCLUDED IN THE 11ARBITRATION OF DISPUTES 11 PROVISION. YOUR
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND
UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS
INCLUDED IN THE "ARBITRATION OF DISPUTES PROVISION TO NEUTRAL ARBITRATION.
Landlord's Initials: /s/ CR    
Tenant's Initials: /s/ DS
ARTICLE 33 - MISCELLANEOUS
33.1Authority. Landlord and Tenant each hereby warrant and represent that: (a)
each is duly organized and validly existing under the laws of its state of
organization; (b) each is qualified to do business in the state in which the
Property is located; (c) each has full right and authority to enter, into this
Lease and to perform all its obligations hereunder; and (d) each Person (and all
of the Persons if more than one signs) signing this Lease on behalf of Landlord
or Tenant is duly and validly authorized to do so.
33.2Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, offering memoranda,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease, and
the exhibits and schedules attached hereto, contain all of the terms, covenants,
conditions, warranties and agreements of the parties relating in any manner to
the rental, use and occupancy of the Premises and shall be considered to be the
only agreements between the parties hereto with respect to the leasing of the
Premises. None of the terms, covenants, conditions or provisions of this Lease
can be modified, deleted or added to except in writing signed by the parties
hereto. All negotiations and oral agreements acceptable to both parties have
been merged into and are included herein. There are no other representations or
warranties between the parties with respect to the leasing of the Premises, and
all reliance with respect to representations to the leasing of the Premises is
based totally upon the representations and agreements contained in this Lease.
33.3Severability. The illegality, invalidity or unenforceability of any term,
condition, or provision of this Lease shall in no way impair or invalidate any
other term, provision or condition of this Lease, and all such other terms,
provisions and conditions shall remain in full force and effect.
33.4Interpretation. The words "Landlord" and 'Tenant" as used herein shall
include the plural as well as the singular and, when appropriate, shall refer to
action taken by or on behalf of Landlord or Tenant by their respective
employees, agents, or authorized representatives. Words in masculine gender
include the feminine and neuter. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several. The
section and article headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part hereof.
The words "include," "includes" and "including" are not intended to be
restrictive, and lists following such words shall not be interpreted to be
exhaustive or limited to items of the same type as those enumerated. The terms
"shall," "will," or "agrees" are mandatory, and "may" is permissive. The term
"or" is not exclusive. The term "days" means calendar days, except if the last
day for performance occurs on a Saturday, Sunday, or any legal holiday, then the
next succeeding Business Day shall be the last day for performance. The term
"business days" means Monday through Friday, excluding holidays on which banks
in the state in which the Property is located are required or permitted to be
closed. The language of this Lease shall be construed as a whole in accordance
with its fair meaning and not strictly for or against either party. The term
“herein” shall mean this entire Lease including all exhibits and riders.
33.5Successors and Assigns. Subject to the provisions of Articles 11 and 23, and
except as otherwise provided to the contrary in this Lease, the terms,
conditions and agreements of this Lease shall apply to and bind the heirs,
successors, legal representatives and permitted assigns of the parties hereto.

39

--------------------------------------------------------------------------------




33.6Exhibits, Schedules and Rider. All of the Exhibits, Schedules, and Rider One
attached to this Lease are hereby incorporated by this reference and made a part
of this Lease. In the event of any inconsistency between this Lease and any such
Exhibit, Schedule or Rider, the provisions of this Lease shall control.
33.7Quiet Enjoyment. Landlord covenants and agrees that Tenant, upon making all
of Tenant's payments as and when due under this Lease, and upon performing,
observing and keeping the covenants, agreements and conditions of this Lease on
its part to be kept, shall peaceably and quietly hold, occupy and enjoy the
Premises during the Term of this Lease without hindrance or molestation from
Landlord subject to the terms and provisions of this Lease.
33.8No Recordation. Landlord and Tenant agree that in no event and under no
circumstances shall this Lease be recorded by Tenant, but at Tenant's election,
the Memorandum of Lease attached hereto as Exhibit I may be recorded, and Tenant
shall also have the right to grant to its subtenants or assignees the right to
record a Memorandum referencing such sublease or assignment, provided that such
Memorandums shall be removed from title upon the expiration of the Term and
Tenant shall cooperate with Landlord in connection with the same..
33.9Governing Law; Venue and Jurisdiction. This Lease shall be governed by and
construed in accordance with the laws of the state in which the Property is
situated. Subject to the limitations in Article 32, each party consents to
personal jurisdiction of the courts of such State in any action or proceeding or
counterclaim brought by any party hereto against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. The provisions of this Section 33.9 shall survive the
expiration or earlier termination of this Lease.
33.10Cumulative Remedies. Subject to the limitation that any and all rights and
remedies, other than with respect to the matters in Section 32.4, must be
pursued only in a binding Arbitration proceeding pursuant to Article 32, no
remedy or election provided, allowed or given by any provision of this Lease
shall be deemed exclusive unless so indicated, but shall, whenever possible, be
cumulative with all other remedies in law or equity, subject in any event to
Sections 33.26 and 33.27.
33.11Brokers. Landlord and Tenant hereby represent and warrant, each to the
other, that neither of them has retained, contracted with or otherwise utilized
a broker, consultant or leasing agent other than the brokers, if any, named in
the Summary. Landlord and Tenant hereby agree to indemnify and hold each other
harmless against any loss, claim, expense or liability with respect to any
commissions or brokerage fees claimed by any other Person on account of the
execution of this Lease due to any action of the indemnifying party.
33.12Consent/Duty to Act Reasonably. Except as may be expressly provided to the
contrary elsewhere in this Lease, any time the consent or approval of either
party is required pursuant to this Lease, such consent or approval shall not be
unreasonably withheld, conditioned or delayed. Except as may be expressly
provided to the contrary elsewhere in this Lease, whenever this Lease grants
either party the right to take action, exercise discretion, establish rules and
regulations or make allocations or other determinations, it shall act reasonably
and in good faith and take no action which might result in the frustration of
reasonable expectations concerning the benefits to be enjoyed under this Lease.
33.13Survivability. Subject to Section 12.l(c) hereof, the parties agree that
the appropriate provisions of this Lease will be deemed to survive and continue
to remain in effect to the extent necessary to allow Landlord and/or Tenant to
enforce rights accruing prior to, and attributable to the period of time, prior
to the expiration or termination of this Lease.
33.14Interest on Past Due Obligations. Whenever one party is obligated pursuant
to this Lease to make a payment to the other party, if such amount is not paid
when due and such late payment is not cured within ten (10) days following
written notice, then the delinquent amount shall accrue interest at the lesser
of (i) the Prime Rate plus four percent (4%) per annum or (ii) the highest
lawful rate permitted by applicable law from time to time, from the date such
amount was due until the date such amount is paid; however, no notice or cure
period shall apply before accrual of interest with respect to any Base Rent or
Additional Rent on account of Direct Expenses which is not paid when due.
33.15Intentionally Deleted.
33.16When Payment Is Due. Whenever in this Lease a payment is required to be
made by one party to the other, but a specific date for payment is not set forth
or a specific number of days within which payment is to be made is not set
forth, or the words "immediately," "promptly" and/or "on demand," or the
equivalent, are used to specify when such payment is due, then such payment
shall be due thirty (30) days after the party which is entitled to such payment
sends written notice to the other party demanding payment.
33.17Economic Sanctions Compliance.
(a)Landlord Representations. Landlord represents that (i) neither Landlord nor
any of its subsidiaries or, to the knowledge of Landlord, any director, officer,
employee, agent, affiliate or representative of Landlord is an individual or
entity (“Person”) currently the subject of any sanctions administered or
enforced by the United States Department of Treasury’s Office

40

--------------------------------------------------------------------------------




of Foreign Assets Control (“OFAC”), or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company located, organized or resident
in a country or territory that is the subject of Sanctions; and (ii) covenants
that it has not knowingly engaged in, is not now knowingly engaged in, and shall
not knowingly engage in, any dealings or transactions with any Person, or in any
country or territory, that is the subject of Sanctions.
(b)Tenant Representations. Tenant represents that neither Tenant nor any of its
subsidiaries or, to the knowledge of Tenant, any director, officer, employee,
agent, affiliate or representative of Tenant is an individual or entity
(“Person”) currently the subject of any sanctions administered or enforced by
the United States Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), or other relevant sanctions authority (collectively, “Sanctions”), nor
is the Company located, organized or resident in a country or territory that is
the subject of Sanctions; and Tenant represents and covenants that it has not
knowingly engaged in, is not now knowingly engaged in, and shall not knowingly
engage in, any dealings or transactions with any Person, or in any country or
territory, that is the subject of Sanctions. Landlord and Tenant each hereby
agree to indemnify, defend and hold the other harmless from and against any and
all Claims (including attorneys' fees and costs) arising from or related to any
breach of the foregoing certifications.
33.18Publicity. Neither Landlord nor Tenant shall make or permit to be made any
announcements or press releases concerning the existence of this Lease without
the prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed. Landlord and Tenant must approve
the text of any announcement or press release before it is released. None of the
foregoing shall apply to any press releases issued in connection with the
customary practices of Landlord or any parent of Landlord or any filings made
with public agencies.
33.19Time is of the Essence. The time for the performance of all of the
covenants, conditions and agreements of this Lease is of the essence of this
Lease.
33.20ERISA Representation. As of the Commencement Date and for so long as
Landlord has an interest in this Lease (i) Landlord is not an "employee benefit
plan," as defined in Section 3(3) of ERISA, subject to Title I of ERISA, or a
plan described in Section 4975(e)(1) of the Code, subject to Section 4975 of the
Code, (ii) none of the assets of Landlord constitute "plan assets" of one or
more such plans within the meaning of 29 C.F.R. Section 2510.3-101, (iii)
Landlord is not a "governmental plan" within the meaning of Section 3(32) of
ERISA, and (iv) to its actual knowledge, Landlord is not in violation of any
state statute regulating investment of, and fiduciary obligations with respect
to, governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Lease.
33.21Tax Status Disclosures. Landlord shall deliver to Tenant within ten (10)
business days following the Commencement Date and each assignee of Landlord
shall deliver within ten (10) business days following the date of becoming a
Landlord hereunder (and from time to time thereafter upon the request of Tenant
and upon expiration of the previously delivered form of documentation): two (2)
duly completed original copies of either (i) Internal Revenue Service Form
W-8BEN, certifying such Landlord's foreign status or (ii) Internal Revenue
Service Form W-9, certifying such Landlord's status as a U.S. person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.
The foregoing shall not apply to Landlord if it or its parent is a reporting
company under the Exchange Act of 1934.
33.22Confidentiality. Landlord acknowledges that it may have access to certain
confidential information of Tenant concerning Tenant's business operations,
plans, proprietary software, technology, and products ("Confidential
Information"). Landlord agrees that it will not disclose to any third party
(except as required by law or to its attorneys, accountants, and other advisors
and Mortgagees and prospective purchasers of the Premises, but only as
reasonably necessary and subject to the confidentiality provisions hereof), any
of Tenant's Confidential Information and will take reasonable precautions to
protect the confidentiality of such Confidential Information. Notwithstanding
the foregoing, if the information of the type provided in Tenant’s Consolidated
Reports of Condition and Income for Original Tenant is no longer made available
to the public on a quarterly basis, Tenant shall provide such information for
Original Tenant to Landlord, and certify as to its accuracy in all material
respects, on a quarterly basis, and such information shall not be deemed
Confidential Information. The obligations of Landlord and Tenant under this
Section 33.22 shall survive the expiration or termination of this Lease.
33.23Offset Right. If Landlord fails to pay any judgment within fifteen (15)
business days after such judgment is entered and no appeal is taken (or if an
appeal is taken within fifteen (15) business days of the final resolution or
settlement of such appeal), Tenant shall be entitled to deduct the amount of the
judgment, together with statutory pre-judgment and post-judgment interest
thereon, from the Rent thereafter payable by Tenant, up to a maximum of
twenty-five percent (25%) of the amount of each such payment of monthly Rent
until fully credited, provided, however if the remainder of the Rent thereafter
becoming due under this Lease would be insufficient at the 25% level to fully
credit Tenant its costs, when the Rent due equals the remainder of the offset
credit Tenant is due, Tenant may deduct its costs from the remainder of the Rent
due without regard to such 25% limitation. This provision is intended to survive
and/or override any existing bankruptcy laws to the extent legally enforceable.

41

--------------------------------------------------------------------------------




33.24Future Encumbrances. Except as expressly permitted by Section 26.1,
Landlord shall not enter into any easement agreements, cost sharing agreements,
covenants, conditions and restrictions or any similar agreements affecting the
Property without the prior written consent of Tenant, which consent shall not be
unreasonably withheld, conditioned or delayed.
33.25Digital Image. The parties agree to accept a digital image of this
document, as executed, as a true and correct original and admissible as best
evidence for purposes of any Arbitration, State law, Federal Rule of Evidence
1002, and like statutes and regulations.
33.26Limitation of Personal Liability. Except as provided in Section 11.7,
Tenant specifically agrees to look solely to Landlord's interest in the Property
(including, but not limited to, payments from insurance carriers, sale proceeds
and eminent domain awards) and the rent and other income derived therefrom after
the date execution is levied for the recovery of any monetary judgment against
Landlord, it being agreed that neither Landlord nor, in any event, its partners
(direct and indirect), shareholders, directors, trustees, employees,
representatives and officers shall ever be personally liable for any such
judgment or for any other liability or obligation of Landlord under this Lease
beyond such interest in the Property. The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or Landlord's
successors in interest or for offset or to prosecute any suit or action in
connection with enforcement of rights hereunder or arising here from or
collection of amounts which may become owing or payable under or on account of
insurance maintained by Landlord. Similarly, in no event shall Tenant or any of
its shareholders, directors, employees, representatives and officers ever be
personally liable for any judgment against Tenant or for any other liability or
obligation of Tenant under this Lease.
33.27Waiver of Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Landlord or Tenant be liable to the
other party for any consequential or speculative damages, lost profits, lost
business revenue, lost opportunity costs, or the like alleged to have occurred
as a result of any breach of this Lease or act or omission of Landlord or
Landlord Parties or Tenant or Tenant Parties in connection with this Lease.
Nothing herein in this Section 33.27 shall be deemed to limit Landlord’s rights
or Tenant’s obligations under Section 19.2 of this Lease and the foregoing shall
not apply to any claim of a third party against either party (other than an
employee or agent) arising out of a breach by the other party of any of its
obligations under this Lease.
ARTICLE 34 - NOT USED
ARTICLE 35 - PROPERTY OFFER
35.1Notice to Tenant. If Landlord should determine that it would like to sell
the Property (other than in connection with an excluded transaction as provided
in Section 35.4 below), Landlord will give Tenant notice of such intent to sell,
setting forth Landlord’s sole determination of the purchase price and all other
terms and conditions of the sale (an “Offer Notice”). Landlord shall include
with the Offer Notice a complete rent roll of the Building and Landlord’s
financial summary and marketing materials which Landlord shall have prepared, if
any, in connection the proposed sale, and shall provide Tenant notice of where
it shall find access to any leases and other agreements affecting the Property
for Tenant’s review. Provided (i) Tenant is the Tenant originally named herein,
or a Permitted Transferee as provided in Section 11.1, (ii) no uncured Event of
Default then exists under this Lease, and (iii) this Lease is then in full force
and effect, then, no later than the thirtieth (30th) day after the date Landlord
gives Tenant the Offer Notice (as to which date time shall be of the essence),
Tenant may give Landlord notice that Tenant accepts Landlord’s offer to sell the
Property on the terms and conditions contained in the Offer Notice. Tenant’s
notice in order to be deemed effective must be accompanied by a bank check made
payable to a title company designated by Landlord in the Offer Notice in an
amount (the “Deposit”) equal to ten percent (10%) of the purchase price set
forth in the Offer Notice (Tenant’s notice, together with such check,
collectively, the “Election Notice”). The rights contained in this Article 35
shall only be exercised by the Original Tenant exercising this Lease or its
Permitted Transferee (and not any other assignee, sublessee or other transferee
of the Original Tenant's interest in this Lease.
35.2Landlord’s Right to Sell.
(a)If Tenant does not give an Election Notice to Landlord on or prior to the
thirtieth (30th) day after the date Landlord gives the Offer Notice to Tenant
(as to which date time shall be of the essence), or if Tenant gives an Election
Notice to Landlord and the sale of the Property to Tenant on the terms contained
in the Offer Notice is not effectuated (other than as a result of a Landlord
default) within one hundred twenty (120) days after the date Tenant gives the
Election Notice to Landlord (or such later date as may have been specified in
the Offer Notice), then, in either case, Landlord shall then have the right for
a period of eighteen (18) months after the date Landlord gave the Offer Notice
to Tenant, to sell the Property to any third party on any terms and conditions
(including as to purchase price) in Landlord’s sole discretion and if the sale
to Tenant does not occur due to a breach by Tenant under the Purchase and Sale
Contract, the Deposit shall be retained by Landlord as liquidated damages. If
Landlord does not sell the Property within such eighteen (18) month period,
Landlord must again notify Tenant and follow the procedure in Section 35.1 if
Landlord thereafter intends to sell the Property to any third party (other than
as provided in clause (b) of this Section 35.2 or Section 35.4.

42

--------------------------------------------------------------------------------




(b)At Landlord’s request, Tenant will provide reasonable written confirmation to
any third party prospective purchaser, title company or lender that Tenant has
no right to purchase the Property during such eighteen (18) month period (the
last day of such eighteen (18) month period being specified in such written
confirmation), which right has been waived by Tenant through the last day of
such eighteen (18) month period. If Tenant gives an Election Notice to Landlord
and thereafter defaults in its obligations to purchase the Property pursuant to
a contract executed by Landlord and Tenant (the “Purchase and Sale Contract”),
then Tenant shall no longer have any rights to purchase the Property pursuant to
this Lease and Landlord shall have no obligations thereafter in any instance to
give Tenant an Offer Notice pursuant to this Article 35.
35.3Continuing Rights. Tenant’s rights to purchase the Property in accordance
with this Article 35 shall remain in effect throughout the Term of this Lease
and shall apply any time Landlord or any subsequent owner of the Property
intends to sell the Property except as provided in Section 35.2(b).
35.4Inapplicability. In no event shall the provisions of this Article 35 apply
to (i) any sale or transfer of any interest in the Property to a bona-fide
lender of the Property pursuant to an exercise of a power of sale or a
foreclosure by a mortgagee or any affiliate or nominee or designee of such
mortgagee, or the acceptance of a deed in lieu of foreclosure by such mortgagee
or its nominee or designee, or pursuant to a Taking or any conveyance in lieu
thereof, (ii) any sale or transfer of the Property by Landlord to any partner,
shareholder or member or to any entity managed by Landlord’s manager or agent,
(iii) any sale or transfer of the Property to an Affiliate of Landlord, (iv) to
any sale or transfer of the Property, or any severance of the Land and the
Building, in connection with a financing transaction such as a ground lease or
sale/leaseback transaction, or (v) any transfer of the ownership interests in
Landlord that occurs as part of a legitimate transaction and not in an attempt
to avoid the provisions of this Article 35, or (vi) any transaction which either
by itself or as part of a series of related transactions includes other
properties with a market value of at least three times the market value of the
Property.

43

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease as of the date last
written below.
TENANT:
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
a national banking association
 
 
By:
/s/ David L. Sudderth
Name:
David L. Sudderth
Title:
Senior Vice President
Date:
[blank]


44

--------------------------------------------------------------------------------




LANDLORD:
 
MK RRP 1800 Tapo Canyon Road, LLC,
a Delaware limited liability company
 
 
By:
/s/ Christopher Rising
Name:
Christopher Rising
Title:
Authorized Representative
Date:
[blank]










45

--------------------------------------------------------------------------------




SCEDULE 3.1
BASE RENT
Term/Year
Base Rent/rsf
Annual
Monthly
1
$9.60
$2,623,113.60
$218,592.80
2
$9.89
$2,702,353.44
$225,196.12
3
$10.19
$2,784,325.80
$232,027.15
4
$10.50
$2,869,030.56
$239,085.88
5
$10.82
$2,956,467.60
$246,372.30
6
$11.14
$3,043,904.76
$253,658.73
7
$11.47
$3,134,074.32
$261,172.86
8
$11.81
$3,226,976.16
$268,914.68




Schedule 3.1 - Page 1